



Exhibit 10.1



--------------------------------------------------------------------------------

 
MASTER LOAN PURCHASE AGREEMENT


Dated as of ___________, 20______

by and between

LENDINGCLUB CORPORATION,
as Seller

and

[______________],
as Purchaser





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------









    THIS MASTER LOAN PURCHASE AGREEMENT, dated as of _________ __, 20______ (the
“Effective Date”), by and between LendingClub Corporation, a Delaware
corporation, as seller (“Seller”), and_______________, a [_____________], as
purchaser (“Purchaser”).


RECITALS
WHEREAS, from time to time, Seller purchases, without recourse, loans from
banking partners; and
WHEREAS, Seller wishes to sell to Purchaser, and Purchaser wishes to buy from
Seller, from time to time, certain of these loans, on a whole loan basis, and
Seller and Purchaser desire to set forth the terms and conditions under which
Purchaser will purchase such loans.
NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged,
Seller and Purchaser hereby agree as follows:
ARTICLE 1.
DEFINITIONS
1.1    Defined Terms.
(a)    As used in this Agreement, the following words shall have the meanings
set forth below:
“Addendum” means, with respect to any Purchased Loan, the addendum or addenda
attached to this Agreement and applicable to such Purchased Loans. For the
avoidance of doubt, each Addendum will apply to a specific Loan Program (e.g.,
“Prime,” “Super Prime,” “Near Prime,” “Small Business”, “Multi-Draw Line of
Credit Program” and such additional programs as may be added from time to time),
the program-specific terms and conditions of which are outlined on each
Addendum.
“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Persons means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
“Agreement” means this Master Loan Purchase Agreement, including all exhibits,
addenda and schedules attached hereto or delivered in connection herewith, as
such agreement may be amended, supplemented and modified from time to time.


MASTER LOAN PURCHASE AGREEMENT – Page A

--------------------------------------------------------------------------------





“AML-BSA Laws” means, collectively, (i) the Bank Secrecy Act of 1970, as
supplemented by the USA Patriot Act, and any rules and regulations promulgated
thereunder; (ii) the Office of Foreign Assets Control’s (“OFAC”) rules and
regulations regarding the blocking of assets and the prohibition of transactions
involving Persons or countries designated by OFAC; and (iii) any other
Applicable Laws relating to customer identification, anti-money laundering or
preventing the financing of terrorism and other forms of illegal activity, each
as amended.
“Applicable Law” means all federal, state and local laws, statutes, rules,
regulations and orders, and all requirements of any Regulatory Authority having
jurisdiction over Seller or Bank, in each case to the extent applicable to the
Purchased Loans (including without limitation the underwriting, origination,
servicing, ownership, holding, acquisition and sale of such Purchased Loan).
“Article 7 Repurchase Price” has the meaning set forth in Section 7.3.
“Bank” means a bank, savings association, or credit union chartered in the
United States, or a foreign depository institution acting through a U.S. bank
branch, regulated by and subject to the authority of a Regulatory Authority,
from which Seller purchases loans, which Bank is the initial issuer of Loans.
“Bank Program” means Seller’s program for acquiring Loans from Bank.
“Borrower” means, with respect to each Loan, each Person or other obligor
(including any co-borrower, co-maker, co-signor or guarantor) who is obligated
under the terms of such Loan.
“Borrower Data” has the meaning set forth in Section 6.2.
“Business Day” means any day other than: (a) a Saturday or Sunday; (b) a legal
or federal holiday; and (c) a day on which banking and savings and loan
institutions in San Francisco, California, New York, New York, or the State of
Utah are required or authorized by law or Regulatory Authority to be closed for
business.
“Charged Off Loan” has the meaning assigned to such term in the Servicing
Agreement.
“Claims Notice” has the meaning assigned to such term in Section 5.2.
“Confidential Information” has the meaning set forth in Section 6.1.
“Credit Criteria” means, with respect to any Loan, the applicable credit
criteria with respect to each Loan Program, as such criteria may be modified by
Seller from time to time in its sole discretion and upon such notice as required
by the terms of the related Addendum.
“Effective Date” has the meaning set forth in the introductory paragraph.
“Eligible Loan” means a Loan which, as of the related Purchase Date, has been
originated by Bank and acquired by Seller from Bank.


MASTER LOAN PURCHASE AGREEMENT – Page B

--------------------------------------------------------------------------------





“Event of Default” has the meaning set forth in Section 8.2.
“Expiration Date” has the meaning set forth in Section 2.2(d).
“ID Theft Report” has the meaning set forth in Section 7.1.
“Indemnified Party” has the meaning set forth in Section 5.3.
“Indemnified Purchaser Party” has the meaning set forth in Section 5.1.
“Indemnified Seller Party” has the meaning set forth in Section 5.2.
“Indemnifying Party” has the meaning set forth in Section 5.3.
“Insolvent” means the failure to pay debts in the ordinary course of business or
the inability to pay debts as they come due.
“Launch Date” means a date mutually agreed upon by each Party on which Purchaser
may commence purchasing Loans described in the related Addendum, in accordance
with the terms of Article 2.
“LendingClub” means LendingClub Corporation.
“Loan” has the meaning ascribed to such term in the related Addendum.
“Loan Documents” means, with respect to any Loan, the applicable loan documents
listed on the related Addendum, as such list may be modified by Seller from time
to time in its sole discretion upon written notice to Purchaser.
“Loan Document Package” means, with respect to any Loan, all of the promissory
notes, loan agreements and other documents executed and delivered in connection
with the origination, funding, acquisition and ownership of such Loan,
including, without limitation, each of the loan documents listed on the related
Addendum, as such list may be modified from time to time in the sole discretion
of Seller upon written notice to Purchaser.
“Loan Program” has the meaning set forth in Section 2.1.
“Losses” has the meaning set forth in Section 5.1.
“Material Adverse Change” means, with respect to any Person, any material
adverse change in the business, financial condition, operations, or properties
of such Person that would substantially prevent or impair the Person’s ability
to perform any of its obligations under this Agreement (which impairment cannot
be timely cured, to the extent a cure period is applicable).
“Material Adverse Effect” means, (a) with respect to a Party, (i) a Material
Adverse Change with respect to such Party or any of its Affiliates taken as a
whole; or (ii) a material adverse effect upon the legality, validity, binding
effect or enforceability of this Agreement against such Party, or


MASTER LOAN PURCHASE AGREEMENT – Page C

--------------------------------------------------------------------------------





(b) with respect to a Purchased Loan, a material adverse effect upon the
legality, validity, binding effect, collectability or enforceability of such
Purchased Loan.
“Maximum Purchase Amount” means the maximum aggregate initial principal balance
of Eligible Loans that Purchaser will actually purchase in any given calendar
month.
“Multi-Party Agreement” means any agreement entered into by Seller, Purchaser
and one or more third parties providing for the financing, securitization or
other similar purposes with respect to the Purchased Loans and this Agreement.
“Non-Conforming Loan” means a Purchased Loan that is determined to have been
issued or sold in material breach of any representation, warranty or covenant
contained in Section 4.2.
“Non-Conforming Loan Notice” shall have the meaning set forth in Section 2.4.
“Non-Offered Loan” means a prospective Loan that was initially considered an
Eligible Loan and offered to Purchaser pursuant to Section 2.2, but which Loan
subsequently fails to issue because (a) the prospective Borrower withdraws or
abandons the request for such Loan or otherwise fails to complete the
underwriting or review process to obtain such Loan, (b) after further review or
verification of the prospective Loan by Seller, a determination is made that
such Loan is not an Eligible Loan or (c) such Loan is otherwise rejected for
purchase by Seller from Bank.
“Non-Public Borrower Data” has the meaning set forth in Section 6.2.
“Origination Date” means, with respect to a Loan, the date that Loan was issued
by Bank.
“Party” means either Seller or Purchaser, and “Parties” means Seller and
Purchaser.
“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or other entity, including any government agency,
commission, board, department, bureau or instrumentality.
“Purchase Commitment” means the selection of prospective Eligible Loans by
Purchaser through the Purchaser Online Account which selection shall constitute
an irrevocable commitment by Purchaser to purchase and a commitment by Seller to
sell such prospective Eligible Loans (excluding any prospective Eligible Loan
that becomes a Non-Offered Loan) pursuant to Section 2.2.
“Purchase Date” means, with respect to any Purchased Loan, the date that such
Purchased Loan is purchased by Purchaser under this Agreement, which date shall
fall after the Origination Date.
“Purchase Instructions” means the purchase instructions in the form set forth as
Exhibit A to this Agreement.
“Purchase Limitation” has the meaning set forth in Section 2.2(e).


MASTER LOAN PURCHASE AGREEMENT – Page D

--------------------------------------------------------------------------------





“Purchase Price” has the meaning set forth in Section 2.2(c).
“Purchaser” has the meaning set forth in the introductory paragraph.
“Purchased Loan” means any Eligible Loan that is purchased by Purchaser under
the terms of this Agreement, which shall be identified on the respective
Purchased Loan Confirmation.
“Purchased Loan Confirmation” means with respect to each prospective Eligible
Loan subject to purchase, either or both an email notification by Seller to
Purchaser or posting by Seller to the Purchaser Online Account pursuant to which
Seller confirms to Purchaser that such Eligible Loan has been issued and then
purchased by Purchaser as a Purchased Loan hereunder on the respective Purchase
Date.
“Purchaser Activity Status Report” means information provided by Seller from
time to time through the Purchaser Online Account or email to Purchaser that
sets forth each prospective Eligible Loan for which Purchaser has made a
Purchase Commitment, each such prospective Eligible Loan that has become a
Non-Offered Loan, and each such prospective Eligible Loan for which a Purchased
Loan Confirmation was issued.
“Purchaser Claims Notice” has the meaning assigned to such term in Section
5.1(c).
“Purchaser Online Account” means the account(s) established by Purchaser on
Seller’s platform which provides Purchaser with online access to the platform
and in which Seller posts activity relating to the commitment and purchase by
Purchaser of Loans hereunder.
“Records” means, with respect to any Purchased Loan, any loan applications,
change-of-terms notices, credit files, servicing and other records, credit
bureau reports or other documentation or information relating to or regarding
such Loan (including computer tapes, magnetic files, and information in any
other format).
“Regulatory Authority” means any federal, state, county, municipal or local
agency or regulatory authority, agency, board, body, commission,
instrumentality, court, tribunal or quasi-governmental authority having
jurisdiction over a Party, any Loan or any Borrower.
“Securitization Transaction” means any transaction involving any of (1) a sale
or other transfer of some or all of the Purchased Loans directly or indirectly
by the Purchaser to an issuing entity in connection with an issuance of publicly
offered or privately placed, rated or unrated asset-backed securities, (2) an
issuance of publicly offered or privately placed, rated or unrated securities,
the payments on which are determined primarily by reference to one or more
portfolios of loans consisting, in whole or in part, of some or all of the
Purchased Loans, (3) the creation of participation interests in some or all of
the Purchased Loans or (4) any similar transaction.
“Seller” has the meaning set forth in the introductory paragraph.
“Seller Claims Notice” has the meaning set forth in Section 5.2.


MASTER LOAN PURCHASE AGREEMENT – Page E

--------------------------------------------------------------------------------





“Servicer” means LendingClub, or its successor in interest or permitted assigns,
in its capacity as the servicer under the Servicing Agreement, or any successor
to Servicer under the Servicing Agreement as provided therein.
“Servicing Agreement” means that certain Master Loan Servicing Agreement of even
date herewith, pursuant to which LendingClub will act as the initial servicer of
the Purchased Loans for Purchaser, which agreement may be subsequently amended
or restated.
“UCC” means the Uniform Commercial Code as in effect from time to time in each
State as applicable to the respective actions of Seller relating to the
creation, perfection, priority, validity and/or enforcement of the security
interest granted by Seller to Purchaser hereunder.
“Whole Loan Transfer” means any sale or transfer by the Purchaser of some or all
of the Purchased Loans, other than a Securitization Transaction and other than
sales of Charged Off Loans pursuant to the Servicing Agreement.


(b)    Certain words used in this Agreement shall have the meanings set forth in
an applicable executed Addendum, and such defined terms are hereby incorporated
into this Section 1.1, as applicable.
1.2
Rules of Construction.

(a)    As used in this Agreement: (i) all references to the masculine gender
shall include the feminine gender (and vice versa); (ii) all references to
“include,” “includes,” or “including” shall be deemed to be followed by the
words “without limitation”; (iii) references to any law or regulation refer to
that law or regulation as amended from time to time and include any successor
law or regulation; (iv) references to “dollars” or “$” shall be to United States
dollars unless otherwise specified herein; and (v) unless otherwise specified,
all references to days, months or years shall be deemed to be preceded by the
word “calendar”; (vi) all references to “quarter” shall be deemed to mean
calendar quarter.
(b)    The fact that any Party provides approval or consent shall not mean or
otherwise be construed to mean that: (i) either Party has performed any due
diligence with respect to the requested or required approval or consent, as
applicable; (ii) either Party agrees that the item or information for which the
other Party seeks approval or consent complies with any Applicable Law;
(iii) either Party has assumed the other Party’s obligations to comply with all
Applicable Law arising from or related to any requested or required approval or
consent; or (iv) except as otherwise expressly set forth in such approval or
consent, either Party’s approval or consent impairs in any way the other Party’s
rights or remedies under the Agreement, including indemnification rights for any
failure to comply with all Applicable Law.
ARTICLE 2.    
SELLER COMMITMENT AND PURCHASE OF LOANS


MASTER LOAN PURCHASE AGREEMENT – Page F

--------------------------------------------------------------------------------





2.1
Loan Programs, Purchaser Online Accounts and Addenda.

Seller facilitates several Loan programs, each of which provides investors the
opportunity to invest in Loans satisfying the Credit Criteria applicable to such
program (each a “Loan Program”). On or prior to a Launch Date, Purchaser will
(i) establish a Purchaser Online Account with Seller for each applicable Loan
Program and (ii) execute the related Addendum for each Loan Program in which
Purchaser will or intends to participate. A Purchaser Online Account may be used
by Purchaser to purchase and hold Loans meeting only one of the Credit Criteria
described in the related Addendum (i.e., Loans sold pursuant to a particular
Loan Program). By way of example only, if Purchaser participates in both the
“Prime” Loan Program and the “Near Prime” Loan Program, Purchaser shall open two
Purchaser Online Accounts and execute the two applicable Addenda.
2.2
Purchase Procedures for Offer, Commitment and Funding of Purchased Loans.

(a)    Purchase Procedures for Offer. Commencing on a Launch Date, Seller will
grant Purchaser the right to view applicable Eligible Loans through the
applicable Purchaser Online Account.
(b)    Purchase Commitments. From time to time, Purchaser may make a Purchase
Commitment (subject to any applicable Purchase Limitation) for each Loan Program
in which it participates (i.e., each Loan Program for which Purchaser has
executed an Addendum). Each Purchase Commitment shall be made by (i) Purchaser,
in its sole discretion, or (ii) Seller, acting upon its delegated
non-discretionary authority to make Purchase Commitments on behalf of Purchaser
(if such authority is delegated to Seller pursuant to the terms of the
applicable Addendum). Seller commits to offer Purchaser, and Purchaser hereby
commits to purchase Eligible Loans in respect of which any Purchase Commitment
is made in accordance with the terms of the immediately preceding sentence;
provided, however, that any such prospective Eligible Loan that becomes a
Non-Offered Loan shall be released and removed from any Purchase Commitment.
Purchaser will be irrevocably obligated to purchase each such Eligible Loan that
does not become a Non-Offered Loan. Seller will provide a Purchaser Activity
Status Report listing all the Eligible Loans that are subject to a Purchase
Commitment. Prior to making any Purchase Commitment, Purchaser will have an
amount of funds available in the Purchaser Online Account equal to such Purchase
Commitment plus the aggregate amount of all outstanding Purchase Commitments,
unless otherwise agreed between the Parties in writing. Unless otherwise agreed
to in Seller’s sole discretion, Purchaser shall only be able to execute Purchase
Commitments to the extent of immediately available funds in the Purchaser Online
Account. Any determination as to whether to make a Purchase Commitment for any
Eligible Loan shall be deemed to be in Purchaser’s sole discretion and at
Purchaser’s own risk that information supplied by any Borrower may be incorrect,
and Seller makes no representation as to the correctness of any information
provided by any Borrower with respect to any Eligible Loan.
(c)    Eligible Loan Status and Funding. With respect to each Eligible Loan to
which Purchaser is committed, Seller shall provide prompt notice to Purchaser of
any change to the ongoing status of the prospective Eligible Loan, including
whether such Loan has become a Non-Offered Loan or such Loan is ready for
purchase by Purchaser. Seller will debit the Purchaser Online


MASTER LOAN PURCHASE AGREEMENT – Page G

--------------------------------------------------------------------------------





Account for the full purchase price of each Purchased Loan as indicated through
the Purchaser Online Account (the “Purchase Price”). Purchaser will not withdraw
funds from the Purchaser Online Account if, after such withdrawal, immediately
available funds in such Purchaser Online Account would be less than the dollar
amount necessary to meet Purchaser’s aggregate Purchase Commitments as of the
applicable Purchase Date, unless otherwise agreed to by Seller in Seller’s sole
discretion.
(d)    Expiration of Purchase Commitments. The Purchase Commitment for each
Eligible Loan shall expire thirty (30) Business Days following the date on which
the Purchase Commitment for such Eligible Loan was made (the “Expiration Date”).
If the Purchase Date for such Eligible Loan has not occurred on or before such
Expiration Date, Purchaser may withdraw any funds from the Purchaser Online
Account that were deposited, wired or otherwise made available to Seller in
respect of such Purchase Commitment.
(e)    Purchase Limitation. Seller may impose a limit on the aggregate amount of
Purchase Commitments that Purchaser may make in a given month with respect to
one or more Addenda (each, a “Purchase Limitation”). If Seller wishes to impose
such a limit, Seller will provide Purchaser thirty (30) days’ prior written
notice, informing Purchaser of the total aggregate dollar limit of Purchase
Commitments that Seller will accept. The Purchase Limitation will go into effect
on the first day of the month immediately following the thirtieth day following
the notice, and will apply for each month going forward until Seller provides
notice that the Purchase Limitation has been modified or lifted. If a Purchase
Limitation is in place, Purchaser will not be permitted to make Purchase
Commitments in excess of such Purchase Limitation without prior approval of
Seller, which approval may be withheld in the sole and absolute discretion of
Seller. For the avoidance of doubt, a breach of this Section 2.2(e) by Purchaser
shall constitute a material breach of this Agreement.
2.3
Conditions Precedent to Purchases.

Purchaser’s obligation to purchase each Eligible Loan in any Purchase Commitment
shall be subject to all of the representations, warranties and covenants of
Seller contained in this Agreement being true, correct and complied with in all
material respects as of the applicable Purchase Date. Purchaser’s right to
purchase each Eligible Loan hereunder shall be subject to all of the
representations, warranties and covenants of Purchaser contained in this
Agreement being true, correct and complied with in all material respects as of
the applicable Purchase Date, and (unless otherwise agreed between the Parties
in writing) shall additionally be conditioned upon there being sufficient
available funds in the Purchaser Online Account to pay the Purchase Price of (a)
such Eligible Loan and (b) all Eligible Loans that are the subject of an
outstanding Purchase Commitment.
2.4
Payment of Purchase Price and Confirmation.

On the Purchase Date for any Loan, as indicated in the Purchaser Online Account,
Seller hereby sells, transfers, assigns and otherwise conveys to Purchaser all
of Seller’s right, title and interest in, to and under such Loan, and Purchaser
hereby purchases and shall become, for all purposes, the owner of such Loan as
of such Purchase Date, in each case upon identification of such Loan in the
related Purchased Loan Confirmation; provided, however, that distribution of
amounts


MASTER LOAN PURCHASE AGREEMENT – Page H

--------------------------------------------------------------------------------





received from the Borrower of such Loan shall be subject to retention by
Servicer of any interest and fees that accrued on such Loan prior to the
respective Purchase Date. The Parties acknowledge and agree that the Purchase
Price for each Eligible Loan reflects an arms-length negotiation, resolution and
transaction. If, subsequent to a Purchase Date, Seller discovers that any
Purchased Loans were Non-Conforming Loans and Seller provides a notice of such
non-conformance to Purchaser (a “Non-Conforming Loan Notice”), within five (5)
Business Days of its delivery of a Non-Conforming Loan Notice, Seller can
without any consent from Purchaser, but shall not be obligated to, repurchase
the related Non-Conforming Loan by depositing an amount equal to the
then-outstanding principal balance of such Non-Conforming Loan plus accrued and
unpaid interest thereon into the related Purchaser Online Account, whereupon all
right, title and interest of Purchaser in, to and under such Non-Conforming Loan
shall revert to Seller.
2.5
Modification of Loan Document Package.

If any of the documents included in a Loan Document Package are modified,
amended, or replaced by Seller in a manner that alters the economic terms of the
Loan other than as contemplated by the Loan Documents prior to the Purchase
Date, then Seller shall submit notice of such modifications, amendments, or
replacement documents to Purchaser, together with a summary of the changes made,
at least four (4) Business Days prior to such Purchase Date (or such other
number of days as may be agreed to by Purchaser). Purchaser shall not be
obligated to purchase any Eligible Loan if Purchaser does not agree to such
modifications, amendments or replacement documents for such Eligible Loan;
provided, however that Purchaser shall provide such agreement (or confirm its
objection) within one (1) Business Day of Purchaser’s receipt of such notice
from Seller.
2.6
Limitation on Purchase Obligation.

Purchaser shall have no obligation to purchase any Eligible Loan at any time
after the termination of this Agreement (except those Eligible Loans for which
outstanding Purchase Commitments were made prior to the termination of this
Agreement).
2.7    Control of Purchased Loan.
(a)    In connection with the sale and conveyance of the Purchased Loans, Seller
agrees, to indicate or cause to be indicated in its books, records and computer
files that the Purchased Loans have been sold to Purchaser.
(b)    During the term of this Agreement, and for so long as Seller is the
Servicer of the Purchased Loans, Seller shall maintain accurate Records with
respect to such Purchased Loans in accordance with the terms of the Servicing
Agreement.
(c)    The Parties acknowledge that Seller, in its capacity as Servicer, will
provide custody and other services with respect to each Purchased Loan in
accordance with the terms of the Servicing Agreement.




MASTER LOAN PURCHASE AGREEMENT – Page I

--------------------------------------------------------------------------------





ARTICLE 3.    
TRUE SALE; GRANT OF SECURITY INTEREST; ENFORCEMENT
3.1
True Sale.

Each of Seller and Purchaser agree that the transactions contemplated hereby are
intended to be and shall constitute sales of the Purchased Loans transferred
pursuant to Article 2 above, and are not intended to be financings or loans by
Purchaser to Seller. The Parties shall treat such transactions as sales for tax,
accounting and all other applicable purposes. The sale of each Purchased Loan
pursuant to Article 2 above transfers to Purchaser all of Seller’s right, title
and interest in and to such Purchased Loan, and Seller will not retain any
residual rights with respect to any Purchased Loan. Notwithstanding the two
immediately preceding sentences, Seller is concurrently acquiring the rights to
service the Purchased Loans under the Servicing Agreement, unless otherwise
specified in writing by the Parties, and Purchaser acknowledges that Seller has
a customer relationship with each such Borrower that commenced prior to the
Purchase Date of such Loan and will continue to maintain such customer
relationship, including the right to contact, solicit or market to each such
Borrower; and, provided, further, that Purchaser agrees not to contact, solicit
or market to any Borrowers.
3.2
Grant of Security Interest.

(a)    Purchaser shall file one or more UCC financing statements with respect to
the sale of the Purchased Loans consistent with Section 9-109(a)(3) of the UCC.
Notwithstanding the intent of the Parties, in the event that the transactions
contemplated hereby are construed to be financings by Purchaser to Seller or the
Purchased Loans are determined or held to be property of Seller, then: (a)
Seller hereby grants to Purchaser a present and continuing security interest in
and to the following, whether now existing or hereafter created, (i) all
Purchased Loans held in the name of Purchaser, (ii) all of the related Loan
Document Packages for such Purchased Loans, and (iii) all Proceeds (as defined
in the Servicing Agreement) and rights to receive Proceeds due to Purchaser
pursuant to the terms of the Servicing Agreement (collectively, the “Purchased
Loan Collateral”); (b) this Agreement shall also be deemed to be a security
agreement within the meaning of Article 9 of the UCC; (c) the transfers of the
Purchased Loans provided for herein shall be deemed to be a grant by Seller to
Purchaser of a first priority lien upon and security interest in all of Seller’s
right, title and interest in and to the Purchased Loan Collateral; (d) the
possession by Purchaser (or Seller, in its capacity as Servicer, as custodian on
behalf of Purchaser) of the Purchased Loans and related Loan Document Packages
and such other items of property that constitute instruments, chattel paper,
money, or negotiable documents shall be deemed to be “possession by the secured
party” for purposes of perfecting the lien or security interest pursuant to the
UCC, including Section 9-313 of the UCC; (e) Purchaser is hereby authorized to
take all necessary or appropriate actions to perfect its security interest in
the Purchased Loan Collateral and shall file financing statements on form UCC-1
naming Purchaser as secured party/buyer and Seller as debtor/seller, and
identifying the Purchased Loan Collateral as collateral therein; and (f)
notifications to Persons holding such property and acknowledgments, receipts or
confirmations from Persons holding such property, shall be deemed notifications
to, or acknowledgments, receipts or confirmations from, financial
intermediaries, bailees or agents (as applicable) of Purchaser for the purpose
of perfecting such lien or security


MASTER LOAN PURCHASE AGREEMENT – Page J

--------------------------------------------------------------------------------





interest under the UCC. Any assignment of the interests of Purchaser in the
Purchased Loans pursuant to any provision hereof shall also be deemed to be an
assignment of any lien or security interest created hereby in the Purchased Loan
Collateral.
(b)    Seller shall not create or permit any security interest in Purchased Loan
Collateral, except in favor of Purchaser or as may be directed by Purchaser and,
if necessary, shall direct the filing of any termination statements on form
UCC-3 or modify any previously executed loan or security agreement to eliminate
any security interest granted in the Purchased Loan Collateral, including
without limitation any security interest in such Purchased Loan Collateral as
proceeds or as after-acquired property.
(c)    To the extent consistent with this Agreement, Seller and Purchaser shall
take such actions as may be deemed reasonably necessary or appropriate such
that, if this Agreement were deemed to create a lien upon or security interest
in the Purchased Loan Collateral and all such reasonably necessary or
appropriate actions had been taken, such lien or security interest would be
deemed to be a perfected security interest of first priority under Applicable
Law and will be maintained as such throughout the term of this Agreement,
including, without limitation, the execution and delivery by Seller to Purchaser
of all assignments, security agreements, financing statements and other
documents Purchaser reasonably requests, in form and substance reasonably
satisfactory to Purchaser.
3.3
Purchaser Rights.

Seller acknowledges that because it has sold the Purchased Loans to Purchaser,
Purchaser shall have all the rights associated with such Purchased Loans,
including the right to take any action against any Borrower for non-payment
subject to the provisions of the Servicing Agreement and in accordance with
Applicable Law.
3.4
Servicing Arrangements.

Concurrently with its entering into this Agreement, Purchaser has entered into
the Servicing Agreement under which LendingClub will act as the initial Servicer
of the Purchased Loans for Purchaser. Any purchaser, assignee or transferee of a
Purchased Loan, whether from Purchaser or any other party shall be bound by such
Servicing Agreement as if an original party thereto unless and until such time
as such purchaser, assignee or transferee enters into a new or replacement
servicing agreement with Servicer or another licensed servicer for the Purchased
Loans in accordance with the terms of the Servicing Agreement.


ARTICLE 4.    
REPRESENTATION, WARRANTIES AND COVENANTS
4.1
Seller Representations, Warranties and Covenants.

Seller hereby covenants, represents and warrants as of the Effective Date and as
of each Purchase Date that:


MASTER LOAN PURCHASE AGREEMENT – Page K

--------------------------------------------------------------------------------





(a)    Seller is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and is in good
standing with every Regulatory Authority having jurisdiction over its
activities, except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect on Seller or the Purchased Loans.
(b)     Seller has all requisite corporate power and authority to own its
properties, carry on its business as and where now being conducted and execute
and deliver this Agreement, perform all of its obligations hereunder, and to
carry out the transactions contemplated hereby. This Agreement has been duly and
validly executed and delivered by Seller and is a legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally or
general equitable principles (whether considered in a proceeding in equity or at
law).
(c)    Seller has all qualifications, regulatory permissions and/or licenses
necessary, and no consent, approval, authorization, registration, filing or
order of any court or governmental or regulatory agency or body is required for
the acquisition of the Purchased Loans by Seller from Bank and the sale of the
Purchased Loans by Seller to Purchaser, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect on Seller or the
Purchased Loans.
(d)    Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated by this Agreement nor compliance with its terms
and conditions, will result in the creation or imposition of any lien, charge or
encumbrance on the Purchased Loan Collateral except for the security interest
granted by Seller pursuant to Section 3.2(a).
(e)    As of the Purchase Date for any Purchased Loan, Seller will not be
rendered Insolvent by such sale. Seller is not selling any Purchased Loan with
any intent to hinder, delay or defraud any of its creditors. The consideration
received by Seller upon the sale of the Purchased Loans constitutes reasonably
equivalent value (as such term is used in Section 548 of the Bankruptcy Code)
and fair consideration (as such term is defined and used in the New York Debtor
and Creditor Law Sections 272-279) for such Purchased Loans.
(f)     No consent, approval, authorization, registration, filing or order of
any court or governmental authority is required for the execution, delivery and
performance by Seller of, or compliance by Seller with, this Agreement, or the
consummation of the transactions contemplated hereby, or if any such consent,
approval, authorization, registration, filing or order is required, Seller has
obtained it or (if such requirement is not currently in effect) as of the
applicable Purchase Date Seller will have obtained it.
(g)    The consummation of the transactions contemplated by this Agreement, the
execution and delivery of this Agreement and compliance with the terms of this
Agreement do not materially conflict with, result in a material breach of or
constitute a material default under, and are not prohibited by, Seller’s charter
or other agreement relating to its organization or any mortgage, indenture, deed
of trust, loan or credit agreement or other agreement or instrument to which it
is a party that would have a Material Adverse Effect on Seller or the Purchased
Loans.


MASTER LOAN PURCHASE AGREEMENT – Page L

--------------------------------------------------------------------------------





(h)    There is no litigation or action at law or in equity pending or, to
Seller’s knowledge, threatened against Seller in writing and no proceeding or
investigation of any kind is pending or, to Seller’s knowledge, threatened in
writing, by any federal, state or local governmental or administrative body
against Seller that would reasonably be expected to have a Material Adverse
Effect on Seller or on its ability to consummate the transactions contemplated
hereby or on the Purchased Loans.
(i)    Seller has provided or made available to Purchaser or its advisor(s) true
and accurate copies of the form Loan Documents used by Bank with respect to each
Purchased Loan as of the Effective Date or the applicable Purchase Date.
(j)    As of the Effective Date, the chief executive office and the principal
place of business of Seller is 71 Stevenson Street, Suite 300, San Francisco,
California, 94105, USA, the exact legal name of Seller is LendingClub
Corporation and Seller is a corporation incorporated solely under the laws of
the State of Delaware. Seller shall provide written notification to Purchaser at
least ten (10) Business Days prior to any changes to the chief executive office,
the principal place of business, the legal name, the type of organization or the
jurisdiction of organization of Seller.
(k)    Seller is not required to register as an “investment company” or a
company controlled by an “investment company” under the Investment Company Act
of 1940, as amended.
(l)    The execution, delivery and performance of this Agreement by Seller do
not require compliance with any “bulk sales” laws or similar statutory
provisions by Seller.
(m)    Seller is in compliance in all material respects with all Applicable Law,
including all AML-BSA Laws.
4.2
Purchased Loan Representations, Warranties and Covenants.

Seller hereby represents, warrants and covenants to Purchaser on each Purchase
Date, with respect to the Purchased Loans acquired on such date (unless such
covenant, representation or warranty is explicitly made as of a different date
or dates, in which case Seller represents, warrants and/or covenants to
Purchaser on such date or dates), that:
(a)    Seller is the sole legal, beneficial and equitable owner of such
Purchased Loan and has good and marketable title thereto, and has the right to
assign, sell and transfer such Purchased Loan to Purchaser free and clear of any
lien, pledge, charge, claim, security interest or other encumbrance, and Seller
has not sold, assigned or otherwise transferred any right or interest in or to
such Purchased Loan and has not pledged such Purchased Loan as collateral for
any debt or other purpose, except as contemplated under this Agreement.
(b)    Such Purchased Loan and the transfer of such Purchased Loan pursuant to
this Agreement complies with Applicable Laws in all material respects,
including, without limitation, (i) the Federal Truth-in-Lending Act (and
Regulation Z of the Consumer Financial Protection Bureau); (ii) the Equal Credit
Opportunity Act and Regulation B of the Consumer Financial Protection Bureau;
(iii) the Federal Trade Commission Act; (iv) all applicable state and federal


MASTER LOAN PURCHASE AGREEMENT – Page M

--------------------------------------------------------------------------------





securities laws; (v) all applicable usury laws; (vi) Title V of the
Gramm-Leach-Bliley Act of 1999, as amended, and any implementing regulations;
(vii) the Fair Credit Reporting Act; (viii) the Electronic Signatures in Global
and National Commerce Act and any other applicable laws relating to the
electronic execution of documents and instruments; (ix) the Electronic Funds
Transfer Act; and (x) all amendments to and rules and regulations promulgated
under the foregoing. Seller has not done anything to prevent or impair such
Purchased Loan from being valid, binding and enforceable against the applicable
Borrower.
(c)    To the actual knowledge of Seller, (i) the applicable Borrower has not
asserted any defense, counter claim, offset or dispute and (ii) such Purchased
Loan was and is free of any defense, offset, counterclaim or recoupment that
could be asserted by the applicable Borrower.
(d)    The Purchased Loan is not in default and is not delinquent in respect of
any payment due thereunder.
(e)    Each of the applicable Loan Documents is complete in all material
respects as of the Purchase Date and, if applicable, such Loan Documents include
all amendments, supplements and modifications thereto as of such date. The
terms, covenants and conditions of such Purchased Loan have not been waived,
altered, impaired, modified or amended in any material respect, except as
previously disclosed in a written document to Purchaser or as otherwise allowed
under the Loan Documents, which waiver, alteration, impairment, modification or
amendment has been included in the related Loan Document Package.
(f)    (i) The loan grade, term and interest rate assigned by Seller, (ii) the
loan identification number and initial principal balance on the date of issuance
by Bank and (iii) the current principal balance (if different from the initial
principal balance) of each Purchased Loan are reported correctly in all material
respects by Seller to Purchaser through the Purchaser Online Account or
otherwise through Seller’s online platform; provided, that Seller does not make
any representation or warranty as to the correctness of any information provided
by Borrower.
(g)    No selection procedures intentionally designed to have an adverse effect
on Purchaser were utilized by Seller in selecting each Purchased Loan from those
loans owned or otherwise permitted to be acquired by Seller or any of its
Affiliates from the Bank or those loans otherwise originated through the Bank
Program.
(h)    The Purchased Loan is not a graduated payment loan, and does not have a
shared appreciation or other contingent interest feature.
(i)    The terms of such Purchased Loan require the applicable Borrower to make
equal periodic monthly payments which (if made) will fully amortize the amount
financed over its term to maturity.
(j)    Based upon the information provided by the Borrower and the credit
bureau, the Purchased Loan satisfies the Credit Criteria.


MASTER LOAN PURCHASE AGREEMENT – Page N

--------------------------------------------------------------------------------





(k)    As of the applicable Origination Date, the Purchased Loan is denominated
in U.S. dollars and the billing address provided by the related Borrower and the
related bank account used for payments via ACH transfers on such Purchased Loan
are each located in the United States or a U.S. territory.
(l)    The Purchased Loan was originated by a Bank and acquired by Seller from,
such Bank not less than two nor more than five Business Days prior to its
Purchase Date in accordance with the terms of the related loan sale agreement
with such Bank.
(m)    As of the applicable Origination Date, the Bank funds disbursed by Bank
to the Borrower in connection with the origination of the Purchased Loan were
net of the applicable origination fees, which origination fees have been paid to
or retained by the Bank.
(n)    Each Purchased Loan specified on the list of Purchased Loans is readily
identifiable by its respective loan identification number and loan listing
number indicated therein and no other loan sold or owned by, or in possession or
control of Seller, has the same loan identification number or loan listing
number as such Purchased Loan.
(o)    No notices to, or consents or approvals from, the applicable Borrower or
any other Person are required by the terms of such Loan or otherwise for the
consummation of the sale of such Purchased Loan from Bank to Seller under the
Bank Purchase Documents or Seller to Purchaser under this Agreement, or if such
notice, consent or approval is required, it has been obtained, except in each
case as would not be expected to have a Material Adverse Effect on such
Purchased Loan.
(p)    Assuming the competency and capacity of the Borrower, as of the
Origination Date, the Purchased Loan constitutes a valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting
creditors' rights generally or to general equitable principles (whether
considered in a proceeding in equity or at law).
(q)    The Purchased Loan constitutes a “payment intangible” within the meaning
of Article 9 of the UCC.
(r)    The Purchased Loan has not been originated in any jurisdiction in which,
and is not subject to the laws of any jurisdiction under which, the sale,
transfer, assignment, setting over, conveyance or pledge of such Loan would be
unlawful or void. Neither Seller nor any of its Affiliates has entered into any
agreement with the related Borrower that prohibits, restricts or conditions the
assignment of such Purchased Loan.
(s)    Seller has not advanced funds, or induced, solicited or knowingly
received any advance of funds from a party other than the applicable Borrower,
directly or indirectly, for the payment of any amount required to be paid by
such Borrower pursuant to the terms of the related Purchased Loan. Such
Purchased Loan does not contain any provisions that may constitute a “buydown”
provision.


MASTER LOAN PURCHASE AGREEMENT – Page O

--------------------------------------------------------------------------------





(t)    Such Purchased Loan was executed electronically and Seller has possession
of the electronic records evidencing such Loan. There exists a Loan Document
Package containing the items specified herein. Such Loan Document Package is in
the possession of Seller and will be delivered by Seller to the Servicer, as
custodian for Purchaser, on or promptly after the Purchase Date, and no other
Person will have an “authoritative copy” of any Loan Document.
(u)    Any information provided by Seller to Purchaser in relation to a
Purchased Loan is consistent in all material respects with the information
provided to Seller by the Borrower of such Purchased Loan. Such Purchased Loan
has been fully funded and none of the Bank, Seller or Purchaser has any
obligation under the related Loan Documents to advance any additional funds to
the related Borrower. Seller has performed its customary verification of
Borrower information in accordance with the applicable Credit Criteria.
In addition to the representations, warranties and covenants included in this
Section 4.2, the Addendum with respect to the applicable Purchased Loans may
include additional representations, warranties and covenants related to such
Purchased Loans, which representations, warranties and covenants may be
modified, revised or supplemented from time to time, and which representations,
warranties and covenants are hereby incorporated into this Section 4.2.
4.3
Purchaser Representations, Warranties and Covenants.

As of the Effective Date and as of each Purchase Date, Purchaser hereby
covenants, represents and warrants that:
(a)    Purchaser is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and is in good standing with
every regulatory body having jurisdiction over its activities of Purchaser,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect on Purchaser. If Purchaser is a Bank, (i) Purchaser is
chartered under U.S. federal or state banking laws, or (ii) Purchaser is a
foreign depository institution that will act for purposes of this Agreement
solely through United States branches that are subject to U.S. federal or state
banking laws.
(b)     Purchaser has all requisite corporate power and authority to own its
properties, carry on its business as and where now being conducted, execute and
deliver this Agreement, perform all its obligations hereunder, and to carry out
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Purchaser and is a legal, valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency and
other similar laws affecting creditors’ rights generally or general equitable
principles (whether considered in a proceeding in equity or at law).
(c)    Purchaser has all material qualifications, regulatory permissions and/or
licenses necessary for the acquisition of the Purchased Loans, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect on Purchaser.


MASTER LOAN PURCHASE AGREEMENT – Page P

--------------------------------------------------------------------------------





(d)    Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated by this Agreement nor compliance with its terms
and conditions, will result in the creation or imposition of any lien, charge or
encumbrance of any nature (except pursuant to Section 3.2(a) or pursuant to a
financing transaction with respect to the Purchased Loans entered into by
Purchaser) upon the Purchased Loans unless otherwise agreed between the Parties
in writing.
(e)    Purchaser will not be rendered Insolvent by the consummation of the
transactions contemplated hereby. Purchaser is not purchasing any Purchased Loan
with any intent to hinder, delay or defraud any of its creditors.
(f)    No consent, approval, authorization, registration, filing or order of any
court or governmental or regulatory agency or body is required for the
execution, delivery and performance by Purchaser of, or compliance by Purchaser
with, this Agreement, or the consummation of the transactions contemplated
hereby, or if any such consent, approval, authorization, registration, filing or
order is required, either Purchaser has obtained the same or its failure to do
so would not have a Material Adverse Effect.
(g)    The consummation of the transactions contemplated by this Agreement, the
execution and delivery of this Agreement and compliance with the terms of this
Agreement shall not materially conflict with, result in a material breach of or
constitute a material default under, and are not prohibited by, Purchaser’s
charter or other agreement relating to its organization, or any mortgage,
indenture, deed of trust, loan or credit agreement or other agreement or
instrument to which it is a party that would have a Material Adverse Effect on
Purchaser.
(h)    There is no litigation or action at law or in equity pending or, to the
best of Purchaser’s knowledge, threatened against Purchaser and no proceeding or
investigation of any kind is pending or, to the best of Purchaser’s knowledge,
threatened in writing, by any federal, state or local governmental or
administrative body against Purchaser that would reasonably be expected to have
a Material Adverse Effect on Purchaser’s ability to purchase the Purchased Loans
or Purchaser’s ability to consummate the transactions contemplated hereby.
(i)    Purchaser will not utilize Non-Public Borrower Data in any manner
prohibited by the terms of Section 6.2.
(j)    Upon Seller’s request, Purchaser shall provide to Seller all necessary
withholding and related tax documentation as required for the transactions
contemplated hereunder. Purchaser shall bear and be solely responsible for its
tax liability (including making all determinations of such liability and any
positions related thereto) without any reliance on Seller.
(k)    If Purchaser plans or intends to sell, assign, transfer, pledge,
hypothecate or otherwise dispose of Purchased Loan(s) or any other rights under
this Agreement relating to the Purchased Loans, Purchaser (subject to the
immediately following sentence) will only use Seller’s publicly available
information to describe Seller and its products (including the Purchased Loans)
in any such solicitation. Purchaser shall otherwise obtain Seller’s prior
written consent with respect


MASTER LOAN PURCHASE AGREEMENT – Page Q

--------------------------------------------------------------------------------





to any additional descriptions, information or materials concerning or relating
to Seller and its products (including the Purchased Loans) in any such
solicitation.
(l)    Purchaser will not violate any Applicable Laws in the consummation of the
transactions contemplated hereby, including but not limited to, the Equal Credit
Opportunity Act and other fair lending laws, the Truth in Lending Act, the Fair
Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act and state unfair and deceptive trade practices statutes.
ARTICLE 5.    
INDEMNITY; REMEDIES
5.1
Seller’s Indemnification.

(a)    Indemnified Purchaser Party. Seller shall indemnify and hold harmless
Purchaser and its Affiliates, trustees, directors, officers, employees, members,
managers, representatives, stockholders and agents (each, an “Indemnified
Purchaser Party”) from and against any claims, losses, damages, liabilities,
costs and expenses (including, but not limited to, reasonable attorneys’ fees
incurred in connection with the defense of any actual or threatened action,
proceeding or claim, or any investigations with respect thereto) (collectively,
“Losses”) to the extent that such Losses directly arise out of, and are imposed
upon any such Indemnified Purchaser Party by reason of, (a) any material breach
by Seller of any covenant, agreement, representation or warranty of Seller
contained in this Agreement, or (b) Seller’s gross negligence or willful
misconduct in the performance of its duties under this Agreement.
(b)    Exceptions. Notwithstanding Section 5.1(a) above, Seller shall have no
obligation to do any of the following: (i) except for acts or omissions that
constitute fraud, gross negligence or willful misconduct of Seller or its
employees or agents, indemnify any Indemnified Purchaser Party for any punitive
damages or for any actual or lost profits of such Indemnified Purchaser Party,
regardless of whether Seller knew or was aware of such possible Losses or (ii)
indemnify or hold harmless an Indemnified Purchaser Party from and against any
Losses to the extent such Losses result from the negligence or willful
misconduct of or material breach of this Agreement by any potential Indemnified
Purchaser Party.
(c)    Purchaser Claims Notice. Purchaser shall be responsible for making any
claim for indemnity pursuant to this Section 5.1 on behalf of any Indemnified
Purchaser Party. Purchaser shall provide written notice (a “Purchaser Claims
Notice”) to Seller describing any claim for indemnity pursuant to Section 5.1(a)
within sixty (60) days after the date on which Purchaser has or receives notice
of or otherwise has actual knowledge of the applicable breach to the extent such
breach is not otherwise known to Seller.
(d)    Seller Response Process. If Seller disagrees with the claim set forth in
a Purchaser Claims Notice, Seller shall formally dispute the claim in a writing
delivered to Purchaser within thirty (30) days of receipt of such Purchaser
Claims Notice. If Seller does not elect to dispute the claim, Seller shall
within sixty (60) days of its receipt of the Purchaser Claims Notice pay the
applicable indemnification amount to Purchaser and/or other applicable
Indemnified Purchaser


MASTER LOAN PURCHASE AGREEMENT – Page R

--------------------------------------------------------------------------------





Party; provided, that if the indemnity claim relates solely to a breach by
Seller of its representations and warranties in Section 4.2 in relation to one
or more Purchased Loans, Seller may, in lieu of paying the indemnity amount,
repurchase such Purchased Loan(s) from Purchaser or (if possible and if
Purchaser so agrees) cure the applicable breach in all material respects
pursuant to Section 7.2, and upon the completion of such repurchase or cure
Seller shall have no further liability to the Indemnified Purchaser Parties in
relation to such breach.
(e)    Assignment and Multi-Party Agreements. For the avoidance of doubt, (a)
Purchaser hereby acknowledges that it bears the risk of non-payment by the
obligors of the Purchased Loans and associated credit-related losses in respect
thereof, and indemnification shall not be available for any such non-payment or
associated losses under this Agreement, (b) to the extent that that any rights
of Purchaser hereunder, or under any executed Addendum, the Servicing Agreement
or any Multi-Party Agreement are assigned or otherwise transferred to a third
party in accordance with the terms of this Agreement or such other agreements,
as applicable, any such assignee or beneficiary shall not, unless the transfer
was made in a Securitization Transaction or Whole Loan Transfer or unless
otherwise consented to in writing by Seller, be permitted to claim
indemnification hereunder and, if the transfer made in a Securitization
Transaction or a Whole Loan Transfer or any such consent shall have been
provided by Seller, shall be bound by the limits on indemnification contained in
this Section 5.1 as if such assignee or beneficiary were Purchaser, and such
assignee or beneficiary may only claim indemnity in conjunction with, or in
place of, Purchaser and (c) multiple recoveries for any single breach shall not
be permitted.
5.2
Purchaser’s Indemnification.

(a)    Purchaser shall indemnify and hold harmless Seller and its Affiliates,
trustees, directors, officers, employees, members, managers, representatives,
stockholders and agents (each, an “Indemnified Seller Party”) from and against
any Losses incurred by Seller in connection with this Agreement to the extent
that such Losses arise out of, and are imposed upon any such Indemnified Seller
Party by reason of, any material breach by Purchaser of Sections 2.2, 2.4, 4.3
and Article 6 of this Agreement or the willful misconduct or gross negligence of
Purchaser in the performance of its duties under this Agreement. Seller shall
provide prompt written notice (a “Seller Claims Notice”, and together with a
Purchaser Claims Notice and as the context suggests, each a “Claims Notice”) to
Purchaser of any claim for indemnity pursuant to this Section 5.2. In the case
of any claim for indemnity made pursuant to this Section 5.2, if Purchaser does
not dispute the claim made by Seller in writing within thirty (30) days of
receipt of the related Seller Claims Notice, Purchaser shall make payment of the
applicable indemnification amount to Seller within sixty (60) days of receipt of
the related Seller Claims Notice.
(b)    Notwithstanding Section 5.2(a) above, Purchaser shall have no obligation
to do any of the following: (i) except for acts or omissions that constitute
fraud, gross negligence or willful misconduct of Purchaser or its employees or
agents, indemnify any Indemnified Seller Party for any punitive damages or for
any actual or lost profits of such Indemnified Seller Party, regardless of
whether Purchaser knew or was aware of such possible Losses, or (ii) indemnify
or hold harmless an Indemnified Seller Party from and against any Losses to the
extent such Losses result from the negligence or willful misconduct of or breach
of this Agreement by any Indemnified Seller Party.


MASTER LOAN PURCHASE AGREEMENT – Page S

--------------------------------------------------------------------------------





5.3
Notice of Claims.

Each Party against whom a claim for indemnity pursuant to this Article 5 shall
have been made (each, an “Indemnifying Party”) shall have the right to defend
the Person seeking such indemnity (each, an “Indemnified Party”) with counsel of
such Indemnifying Party’s choice in respect of any third party claim, so long as
(i) such counsel is reasonably satisfactory to the Indemnified Party, (ii) the
Indemnifying Party shall have provided written notice to the Indemnified Party,
within thirty (30) days after receipt by the Indemnifying Party of the related
Claims Notice, indicating that the Indemnifying Party will indemnify the
Indemnified Party in accordance with the terms of this Article 5, and (iii) the
Indemnifying Party conducts the defense of the third party claim or matter
actively and diligently. The Indemnified Party shall have the right to retain
separate co-counsel and participate in the defense of any such claim or matter;
provided that any related attorneys’ fees shall not be indemnifiable Losses
unless the Indemnifying Party and the Indemnified Party are both defendants in
the matter for which the indemnity is sought and the Indemnified Party shall
have been advised by counsel representing the Parties an actual conflict of
interest would arise in such counsel’s continued representation of both Parties.
Knowledge by an Indemnified Party of any breach or non-compliance hereunder
shall not constitute a waiver of such Indemnified Party’s rights and remedies
under this Agreement unless such Indemnified Party shall have failed to notify
the applicable Indemnifying Party of such breach or non-compliance in a timely
manner in accordance with the terms of this Article 5. No express or implied
waiver by an Indemnified Party of any default hereunder shall in any way be, or
be construed to be, a waiver of any other default. The failure or delay of an
Indemnified Party to exercise any of its rights granted hereunder regarding any
default shall not constitute a waiver of any such right as to any other default,
and any single or partial exercise of any particular right granted to an
Indemnified Party hereunder shall not exhaust the same or constitute a waiver of
any other right provided herein.
ARTICLE 6.    
ADDITIONAL COVENANTS
6.1
Confidentiality

(a)    During the term of this Agreement, a Party (the “Recipient”) may receive
or have access to certain information of the other Party (the “Discloser”)
including, though not limited to, records, documents, proprietary information,
technology, software, trade secrets, financial and business information, or data
related to such other Party’s products (including the discovery, invention,
research, improvement, development, manufacture, or sale thereof), processes, or
general business operations (including sales, costs, profits, pricing methods,
organization, employee or customer lists and process), whether oral, written, or
communicated via electronic media or otherwise disclosed or made available to a
Party or to which a Party is given access pursuant to this Agreement by the
other Party, and any information obtained through access to any information
assets or information systems (including computers, networks, voice mail, etc.),
that, if not otherwise described above, is of such a nature that a reasonable
person would believe to be confidential (together, “Confidential Information”).
In addition to the foregoing, this Agreement shall also be deemed to be
“Confidential Information.” Recipient shall protect the disclosed Confidential
Information by using the same degree of care, but no less than a reasonable
degree of care, to prevent


MASTER LOAN PURCHASE AGREEMENT – Page T

--------------------------------------------------------------------------------





the unauthorized use, dissemination, or publication of the Confidential
Information as Recipient uses to protect its own Confidential Information of a
like nature. Recipient’s obligations shall only extend to (a) information that
is marked as confidential at the time of disclosure, (b) information that is
unmarked (e.g., orally, visually or tangibly disclosed) but which the Discloser
informs the Recipient should be treated as confidential at the time of
disclosure, or (c) information that a reasonable person would understand to be
confidential. This Agreement imposes no obligation upon Recipient with respect
to information that: (1) was in Recipient’s possession before receipt from
Discloser as evidenced by its books and records prior to the receipt of such
information; (2) is or becomes a matter of public knowledge through no fault of
Recipient, or its employees, consultants, advisors, officers or directors or
Affiliates; (3) is rightfully received by Recipient from a third party without a
duty of confidentiality; (4) is disclosed by Discloser to a third party without
a duty of confidentiality on the third party; (5) is independently developed by
Recipient without reference to the Confidential Information; (6) is disclosed
under operation of law (including in connection with a regulatory examination of
Purchaser or any of its Affiliates); or (7) is disclosed by Recipient with
Discloser’s prior written approval. In addition to the foregoing, Purchaser
covenants that it will not use, and will not permit any Affiliate to use, in
violation of any Applicable Law, any material non-public information that has
been provided to it by Seller in Purchaser’s decision to invest in any
securities issued by Seller, provided that the Loans and the Purchased Loans
shall not be considered securities for the purposes of this Section 6.1(a).
Recipient may disclose Confidential Information to its officers, directors,
employees, trustees, members, partners, potential and existing financing sources
(including, with respect to Purchaser, any potential or existing investor in,
and Person acting as a trustee or service provider in connection with,
asset-backed securities for which the Purchased Loans are included in the
collateral or trust assets), advisors or representatives (including, without
limitation, attorneys, accountants, insurers, rating agencies, consultants,
bankers, financial advisors, custodian and backup servicer) (collectively,
“Representatives”) who need to have access to such Confidential Information.
Recipient shall be responsible for any breach of this Section 6.1 by any of its
Representatives.
(b)    Loan Documentation Packages may include Confidential Information that
also meets the definition of non-public personally identifiable information
(“NPI”) regarding a Borrower as defined by Title V of the Gramm-Leach-Bliley Act
of 1999 and implementing regulations (collectively, the “GLB Act”). To the
extent that Purchaser has access to NPI through Loan Documentation Packages or
any other source, Purchaser agrees that such information will not be disclosed
or made available to any third party, agent or employee for any reason
whatsoever, other than with respect to: (1) Purchaser’s authorized employees,
agents or representatives on a “need to know” basis in order for Purchaser to
perform its obligations under this Agreement and other agreements related to the
Purchased Loans, provided that such agents or representatives are subject to a
confidentiality agreement which shall be consistent with and no less restrictive
than the provisions of this Article 6; and (2) as required by law or as
otherwise permitted by this Agreement or the GLB Act regarding “Privacy” of NPI,
either during the term of this Agreement or after the termination of this
Agreement, provided that, prior to any disclosure of NPI as required by
Applicable Law, Purchaser shall, if permitted by Applicable Law, (i) not
disclose any such information until it has notified Seller in writing of all
actual or threatened legal compulsion of disclosure, and any actual legal
obligation of disclosure promptly upon becoming so obligated, and (ii) cooperate
to the fullest extent possible with all lawful efforts by Seller to resist or
limit disclosure. To the extent


MASTER LOAN PURCHASE AGREEMENT – Page U

--------------------------------------------------------------------------------





that Purchaser maintains or accesses any NPI, Purchaser shall comply with all
Applicable Law regarding use, disclosure and safeguarding of any and all
consumer information and will maintain a comprehensive written information
security program, in compliance with Applicable Law, which shall include all
necessary measures, including the establishment and maintenance of appropriate
policies, procedures and technical, physical, and administrative safeguards, to
(w) ensure the security and confidentiality of the NPI, (x) protect against any
foreseeable threats or hazards to the security or integrity of NPI, (y) protect
against unauthorized access to or use of such information, and (z) ensure
appropriate disposal of NPI.
(c)    Should there be any unauthorized release or breach of NPI maintained by a
Party (“Data Breach”), such Party agrees to immediately provide notice to the
other Party of same and shall specify the corrective action that was or will be
taken. The breached or releasing Party shall assess the nature and scope of any
Data Breach and specifically identify the NPI that has or may have been
improperly accessed, released or misused. The breached or releasing Party shall
take reasonable and appropriate steps to contain and control any Data Breach
relating to the NPI and assist the other Party at the expense of the breached or
releasing Party with all reasonably requested steps needed to notify Borrowers
of any such Data Breach.
(d)    Following the termination of this Agreement, each Party agrees that it
will return or destroy all copies of Confidential Information of the other
Party, without retaining any copies thereof, and destroy all copies of any
analyses, compilations, studies or other documents prepared by it or for its use
containing or reflecting any Confidential Information; provided, however, that
each Party may retain such limited copies or materials containing Confidential
Information of the other Party for customary document retention and audit
purposes, as required by Applicable Law, and subject to the terms of this
Agreement.
6.2
No Use of Non-Public Borrower Data

In the course of purchasing and holding Purchased Loans, Purchaser may have
access to certain information concerning Borrowers. Such information could
include any and all items included in a Loan Document Package and all
information included in a listing for an Eligible Loan (the “Borrower Data”).
Certain of the Borrower Data is published in connection with an Eligible Loan,
and other information, included in certain documents in the Loan Document
Package, is not publicly disclosed and may constitute NPI (collectively,
“Non-Public Borrower Data”). Purchaser shall not utilize Non-Public Borrower
Data for any purpose not in connection with the transactions contemplated under
this Agreement, and shall not contact any Borrower for any purpose.
ARTICLE 7.    
REPURCHASE OBLIGATION
7.1
Repurchase for Verified ID Fraud.

In the event that any Purchased Loan sold by Seller to Purchaser hereunder
experiences an occurrence of fraud as evidenced by:


MASTER LOAN PURCHASE AGREEMENT – Page V

--------------------------------------------------------------------------------





(i)
Obtaining an identity theft report (“ID Theft Report”) from law enforcement; and

(ii)
preparation of a completed Federal Trade Commission or company-specific
equivalent ID Theft Affidavit,

Seller shall repurchase such Purchased Loan at an amount equal to the related
Article 7 Repurchase Price within thirty (30) days of its review and approval of
the foregoing.
7.2    Repurchase for Breach of Loan Representations, Warranties and Covenants
If Seller receives notice of or becomes aware of any of a breach of any
representation or warranty contained in Section 4.2 hereto by Seller with
respect to a Purchased Loan sold to Purchaser by Seller, which breach has a
Material Adverse Effect on the Purchased Loan, Seller shall repurchase such
Purchased Loan from Purchaser within thirty (30) days of the date of such
discovery or notice unless such breach has been cured by Seller during that
30-day period. Purchaser agrees to give Seller prompt written notice if it
discovers, or is notified by any Person (other than Seller) of, any breach
described in this Section 7.2; provided that any delay in providing such notice
shall not excuse Seller from its repurchase obligation.
7.3
Repurchase Procedures.

For each repurchase of a Purchased Loan under Section 7.1 and Section 7.2 the
“Article 7 Repurchase Price” to be paid by Seller shall be equal to the original
Purchase Price of the Purchased Loan, minus all principal payments, if any,
received by Purchaser with respect to such Purchased Loan after the Purchase
Date. Upon receipt of such Article 7 Repurchase Price, Purchaser shall transfer
its interest in such repurchased Purchased Loan to Seller on an “AS-IS,”
“WHERE-IS” basis, without any representations or warranties other than with
respect to Purchaser’s clear and marketable title to such repurchased Purchased
Loan (which representation and warranty shall be deemed made upon an assumption
that Seller conveyed clear and marketable title to such Purchased Loan to
Purchaser on the Purchase Date). Any repurchase by Seller pursuant to
Section 7.1 and Section 7.2 shall be made by the wire transfer of immediately
available funds to the bank account as designated by Purchaser.
ARTICLE 8.    
TERM AND TERMINATION
8.1
Term.

(a)     Either Party may, in its sole discretion, terminate an executed and
outstanding Addendum by providing the other Party with at least thirty (30) days
prior written notice of the termination date; provided that any Purchase
Commitments of Purchaser with respect to Eligible Loans satisfying the Credit
Criteria on the applicable Addendum (whether funded or unfunded) outstanding on
the termination date shall remain in full force and effect. For the avoidance of
doubt, this Agreement and any other outstanding Addenda shall remain in full
force and effect unless separately terminated.


MASTER LOAN PURCHASE AGREEMENT – Page W

--------------------------------------------------------------------------------





(b)    Unless earlier terminated pursuant to this Section 8.1 or Section 8.2,
this Agreement (and, for the avoidance of doubt, all executed and outstanding
Addenda) shall terminate on the date that is three (3) years after the Effective
Date; provided, that the Parties may agree to extend the term of this Agreement
(and, for the avoidance of doubt, all executed and outstanding Addenda) in
writing at any time. Either Party may, in its sole discretion, terminate this
Agreement (which, for the avoidance of doubt, shall include the termination of
all executed and outstanding Addenda) without cause by providing the other Party
with at least thirty (30) days prior written notice of the termination date;
provided that any Purchase Commitments of Purchaser (whether funded or unfunded)
outstanding on the termination date shall remain in full force and effect.
8.2
Termination.

(a)    Purchaser reserves the right to terminate this Agreement (which, for the
avoidance of doubt, shall simultaneously terminate all executed and outstanding
Addenda) immediately upon the occurrence of any of the following events (each an
“Event of Default”); provided that any Purchase Commitments of Purchaser
(whether funded or unfunded) outstanding on the termination date shall remain in
full force and effect:
(i)
Seller shall fail to perform or observe any material obligation, covenant or
agreement contained in this Agreement and such failure shall continue for more
than thirty (30) days after Seller’s receipt of Purchaser’s written demand that
Seller cure such failure;

(ii)
Seller shall become Insolvent, or there is a substantial cessation of its
regular course of business, or a receiver or trustee of Seller’s assets is
appointed;

(iii)
(x) Any material representation or warranty of Seller contained in this
Agreement shall prove to have been materially false or misleading when made (and
such misstatement, if with respect to Section 4.2, has a Material Adverse Effect
on the applicable Purchased Loans), and (y) such misstatement shall not be cured
within thirty (30) days after Seller’s receipt of Purchaser’s written demand
that Seller cure such misstatement; provided, that (a) such misstatements with
respect to Section 4.1 or 4.2 for which Seller remains subject to and/or shall
have complied with Section 5.1 and/or (B) such misstatements with respect to
Section 4.2 for which Seller shall have complied with Section 7.2 shall each not
apply for purposes of this clause (iii);

(iv)
Seller shall cease to be in good standing with any Regulatory Authority having
oversight over the operations of Seller or Seller shall become subject to any
regulatory action that would restrict or prohibit Seller from meeting its
obligations under the terms of this Agreement;

(v)
There shall occur any change in any federal, state or local law, statute,
regulation or order or in any requirement of any Regulatory Authority, which
change (x) makes it illegal or impractical for Purchaser to purchase or own,



MASTER LOAN PURCHASE AGREEMENT – Page X

--------------------------------------------------------------------------------





or for Seller to sell, Loans, or (y) is reasonably expected to result in a
Material Adverse Change to Seller or Purchaser; or
(vi)
The Servicing Agreement is terminated, or the arrangements under which Seller
acquires Loans from all Banks are cancelled, suspended, prohibited or otherwise
terminated. Seller shall provide Purchaser with written notice within three (3)
Business Days of the occurrence of an Event of Default pursuant to this clause
(vi).

In addition, this Agreement and, for the avoidance of doubt, all executed and
outstanding Addenda, will automatically terminate if there shall be commenced by
or against Seller any voluntary or involuntary bankruptcy petition, or Seller
shall make an offer or assignment or compromise for the benefit of creditors.
(b)    Seller reserves the right to terminate this Agreement (and, for the
avoidance of doubt, all executed and outstanding Addenda) and any unfunded
Purchase Commitments immediately upon the occurrence of any of the following
events:
(i)
Seller is required, or a requirement has been imposed upon Seller, to comply
with any risk retention rule (or other similar rule of similar effect) in
connection with the transactions contemplated by this Agreement or any
Multi-Party Agreement;

(ii)
Purchaser fails to fund a Purchaser Online Account in the amount and by the time
required under Section 2.2 hereof;

(iii)
Purchaser shall fail to perform or observe any material obligation, covenant or
agreement, contained in this Agreement or the Servicing Agreement and such
failure shall continue for more than thirty (30) days after Purchaser’s receipt
of Seller’s or Servicer’s written demand that Purchaser cure such failure;

(iv)
Any material representation or warranty of Purchaser contained in this Agreement
or the Servicing Agreement, shall prove to have been materially false or
misleading when made, and such misstatement shall not be cured within thirty
(30) days after Purchaser’s receipt of Seller’s or Servicer’s written demand
that Purchaser cure such misstatement;

(v)
Purchaser shall cease to be in good standing with any Regulatory Authority
having oversight over the operations of Purchaser or Purchaser shall become
subject to any regulatory action that would restrict or prohibit Purchaser from
meeting its obligations under the terms of this Agreement;

(vi)
Purchaser shall become Insolvent, or Purchaser ceases to do business as a going
concern, or there is a substantial cessation of its regular course of business,
or a receiver or trustee of Purchaser’s assets is appointed;



MASTER LOAN PURCHASE AGREEMENT – Page Y

--------------------------------------------------------------------------------





(vii)
The arrangements under which Seller acquires Loans from a Bank are cancelled,
suspended, prohibited or otherwise terminated by a Bank for reason other than an
event of default or action of Seller;

(viii)
There shall occur any change in any federal, state or local law, statute,
regulation or order or in any requirement of any Regulatory Authority, which
change (x) makes it illegal or impractical for Purchaser to purchase or own, or
for Seller to sell, Loans, or (y) is reasonably expected to result in a Material
Adverse Change to Seller or Purchaser; or

(ix)
The Servicing Agreement is terminated, LendingClub is terminated as Servicer, or
the arrangements under which Seller acquires Loans from any Bank is cancelled,
suspended, prohibited or otherwise terminated.

In addition, this Agreement (and, for the avoidance of doubt, all executed and
outstanding Addenda) will automatically terminate if there shall be commenced by
or against Purchaser or any related party in the transactions contemplated
hereby any voluntary or involuntary bankruptcy petition, or Purchaser shall make
an offer or assignment or compromise for the benefit of creditors.
8.3
Effect of Termination.

Upon the termination of this Agreement (which shall, for the avoidance of doubt,
include the termination of all executed and outstanding Addenda), all of the
obligations of Purchaser to purchase Loans and of Seller to sell Loans shall
cease, other than those Eligible Loans that are subject to any outstanding
Purchase Commitments. The obligations of Purchaser and Seller hereunder with
respect to all outstanding Purchased Loans shall continue in full force and
effect until all Purchased Loans have been paid in full or are otherwise
discharged or expire. The provisions of Article 5, Article 6, Article 7 and
Section 9.16 shall survive any termination of this Agreement.


ARTICLE 9.    
MISCELLANEOUS
9.1
Notices.

All notices and other communications hereunder will be in writing and will be
deemed to have been duly given when delivered in person, by facsimile or email
with answer back, by express or overnight mail delivered by a nationally
recognized air courier (delivery charges prepaid), or by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties as
follows:
if to Purchaser:
INSERT ADDRESS
Attention:
Email Address:


MASTER LOAN PURCHASE AGREEMENT – Page Z

--------------------------------------------------------------------------------





With a copy to (which will not constitute notice):
INSERT ADDRESS
Attention:
Email Address:
if to Seller:
LendingClub Corporation
71 Stevenson St., Suite 300
San Francisco, CA 94105
Attention: Chief Capital Officer
E-mail Address: pdunne@lendingclub.com
With a copy to (which will not constitute notice):
LendingClub Corporation
71 Stevenson St., Suite 300
San Francisco, CA 94105
Attention: General Counsel
E-mail Address: relmer@lendingclub.com
or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above. Any
notice or communication delivered in person will be deemed effective upon
delivery. Any notice or communication sent by facsimile, email, or air courier
will be deemed effective on the first Business Day at the place at which such
notice or communication is received following the day on which such notice or
communication was sent. Any notice or communication sent by registered or
certified mail will be deemed effective on the third Business Day at the place
from which such notice or communication was mailed following the day on which
such notice or communication was mailed.
9.2
Amendment; Waiver.

Except as otherwise expressly provided herein, Purchaser and Seller may amend
this Agreement, from time to time, in a writing signed by duly authorized
representatives of Seller and Purchaser. No term or provision of this Agreement
may be waived or modified unless such waiver or modification is in writing and
signed by the Party against whom such waiver or modification is sought to be
enforced.
9.3
Cumulative Rights.

All rights and remedies of the parties hereto under this Agreement shall, except
as otherwise specifically provided herein, be cumulative and non-exclusive of
any rights or remedies which they may have under any other agreement or
instrument, by operation of law, or otherwise.
9.4
Assignment.



MASTER LOAN PURCHASE AGREEMENT – Page AA

--------------------------------------------------------------------------------





The rights and obligations of either Party under this Agreement shall not be
assigned without the prior written consent of the other Party, and any such
assignment without the prior written consent of the other Party shall be null
and void. This Section 9.4 shall not in any way prohibit or limit Purchaser’s
ability to assign, pledge, hypothecate or otherwise dispose of Purchased Loans
or its other rights under this Agreement relating to the Purchased Loans
included in such assignment, pledge, hypothecation, or other disposition,
subject to any applicable limitations thereon described in this Agreement, the
Servicing Agreement and any Multi-Party Agreement.
9.5    Cooperation in Financing Efforts.
(a)    In the event that Purchaser seeks to arrange financing to facilitate its
purchase of Loans, Seller will cooperate with Purchaser’s efforts, including:
(i) considering reasonable amendments to this Agreement (and requesting any
required consents or approvals) to contemplate such financing arrangements; (ii)
considering a reasonable multi-party or similar agreement with Purchaser and
Purchaser’s source of financing (and requesting any required consents or
approvals); and (iii) considering consent to Purchaser’s assignment of its
obligations under this Agreement (and requesting any required consents or
approvals) in connection with a securitization transaction or rights offering.
In each case, Seller’s consent to such amendments, modifications or agreements
will be in the sole and absolute discretion of Seller and, in addition, will
take into account any additional costs, liabilities or operational obligations
that may be requested.
(b)    Purchaser agrees (i) that it shall, and that it shall require (A) each
and any Person to which Purchaser transfers a Purchased Loan, (B) any Affiliate
of such Person, (C) any special purpose vehicle established at the direction or
for the benefit of such Person, or (D) an Affiliate of such Person to which such
Person subsequently transfers a Purchased Loan to, in each case, obtain Bank’s
written approval as to any publicly filed document or document made available to
a third-party regarding securitization documentation that identifies Bank by
name or provides a description of the Bank Program, (ii) that it shall require
any Person covered by (i) above to include a provision similar to this Section
9.5(b) in any agreement by which such Person sells or transfers Purchased Loans
requiring such Person to obtain Bank’s approval as contemplated hereby, and
(iii) shall use commercially reasonable efforts to require any subsequent
transferee not covered by (i) above to obtain Bank’s written approval as to any
publicly filed document or document made available to a third party regarding
securitization documentation that identifies Bank by name or provides a
description of the Bank Program.
9.6
Place of Delivery, Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

This Agreement shall be deemed in effect when a fully executed counterpart
thereof is received by Purchaser and shall be deemed to have been made in the
State of Delaware.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT GIVING EFFECT
TO CONFLICT OF LAWS PRINCIPLES THEREOF.


MASTER LOAN PURCHASE AGREEMENT – Page AB

--------------------------------------------------------------------------------





EACH PARTY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE FEDERAL AND/OR STATE COURTS OF THE STATE OF DELAWARE FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT,
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED
PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS
SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT.
EACH PARTY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY
DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND AGREES THAT ANY SUCH
DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.
9.7
Limitation of Liability.

EXCEPT FOR ACTS OR OMISSION THAT CONSTITUTE FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS RESPECTIVE AFFILIATES,
BENEFICIARIES, ASSIGNEES OR SUCCESSORS (BY ASSIGNMENT OR OTHERWISE) BE LIABLE TO
THE OTHER PARTY OR TO ANY OTHER ENTITY FOR ANY LOST PROFITS, COSTS OF COVER, OR
OTHER SPECIAL DAMAGES, OR ANY PUNITIVE, EXEMPLARY, REMOTE, CONSEQUENTIAL,
INCIDENTAL OR INDIRECT DAMAGES, UNDER THIS AGREEMENT INCURRED OR CLAIMED BY ANY
PARTY OR ENTITY (OR SUCH PARTY OR ENTITY’S OFFICERS, DIRECTORS, STOCKHOLDERS,
MEMBERS OR OWNERS), HOWEVER CAUSED, ON ANY THEORY OF LIABILITY.
9.8    Successors and Assigns
Subject to Section 9.4, this Agreement shall bind and inure to the benefit of
and be enforceable by the Parties and their respective successors and assigns.
9.9    Severability.
Any part, provision, representation or warranty of this Agreement that is
prohibited or not fully enforceable in any jurisdiction, will be ineffective
only to the extent of such prohibition or unenforceability without otherwise
invalidating or diminishing either Party’s rights hereunder or under the
remaining provisions of this Agreement in such jurisdiction, and any such
prohibition or


MASTER LOAN PURCHASE AGREEMENT – Page AC

--------------------------------------------------------------------------------





unenforceability in any jurisdiction shall not invalidate or render
unenforceable in any respect any such provision in any other jurisdiction.
9.10
Entire Agreement.

As of the Effective Date, Seller and Purchaser hereby acknowledge and agree that
this Agreement, together with the exhibits hereto, and any Addenda executed and
delivered in connection herewith, represent the complete and entire agreement
between the Parties, and shall supersede all prior written or oral statements,
agreements or understandings between the Parties relating to the subject matter
of this Agreement.
9.11    Further Assurances. Each Party, upon the reasonable written request of
the other Party, shall execute and deliver to such other Party any reasonably
necessary or appropriate additional documents, instruments or agreements as may
be reasonably necessary or appropriate to effectuate the purposes of this
Agreement or the consummation of the transactions contemplated hereunder. Each
Party also agrees to perform its respective obligations under this Agreement in
material compliance with Applicable Law and to reasonably cooperate in good
faith with the other in resolving compliance with Applicable Law issues.
9.12
No Joint Venture or Partnership.

Each Party (including any of its respective permitted successors and assignees)
acknowledges and agrees that such Party will not hold itself out as an agent,
partner or co-venturer of the other Party and that this Agreement and the
transactions contemplated hereby including the payment of any fees, any expense
reimbursement or any referral fee are not intended and do not create an agency,
partnership, joint venture or any other type of relationship between or among
the Parties, except to the extent that any independent contractual relationship
established hereby.
9.13    Exhibits and Addenda.
The exhibits to this Agreement and any executed and delivered Addenda are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
9.14    Costs
Each of Purchaser and Seller shall bear its own costs and expenses in connection
with this Agreement, including without limitation any commissions, fees, costs,
and expenses, including those incurred in relation to due diligence performed or
legal services provided in connection with this Agreement.
9.15    Counterparts
This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument. The parties agree that this
Agreement and signature pages may be transmitted between them by facsimile or by
electronic mail and that faxed and PDF signatures may constitute


MASTER LOAN PURCHASE AGREEMENT – Page AD

--------------------------------------------------------------------------------





original signatures and that a faxed or PDF signature page containing the
signature (faxed, PDF or original) is binding upon the parties.
9.16    No Petition
Notwithstanding any prior termination of this Agreement, to the fullest extent
permitted by Applicable Law, each Party agrees that it shall not institute, or
join any other Person in instituting, a petition or a proceeding that causes (a)
the other Party to be a debtor under any federal or state bankruptcy or similar
insolvency law or (b) a trustee, conservator, receiver, liquidator, or similar
official to be appointed for such other Party or any substantial part of any of
its property.
9.1    Force Majeure
If any Party anticipates being unable or is rendered unable, wholly or in part,
by an extreme and unexpected force outside the control of such Party (including,
but not limited to, act of God, legislative enactments, strikes, lock-outs,
riots, acts of war, epidemics, fire, communication line or power failure,
earthquakes or other disasters) to carry out its obligations under this
Agreement, that Party shall give to the other Party in a commercially reasonable
amount of time written notice to that effect, the expected duration of the
inability to perform and assurances that all available means will be employed to
continue and/or restore performance. Upon receipt of the written notice, the
affected obligations of the Party giving the notice shall be suspended so long
as such Party is reasonably unable to so perform and such Party shall have no
liability to the other for the failure to perform any suspended obligation
during the period of suspension; however, the other Party may at its option
terminate this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


MASTER LOAN PURCHASE AGREEMENT – Page AE

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused to be duly authorized,
executed and delivered, as of the date first above written, this MASTER LOAN
PURCHASE AGREEMENT.


PURCHASER:
[______________]
 

By: __________________________
Name:
Title:
 





SELLER:


LENDINGCLUB CORPORATION




By: _____________________________
Name:
Title:
 





MASTER LOAN PURCHASE AGREEMENT – Page AF

--------------------------------------------------------------------------------






PRIME LOAN PROGRAM
ADDENDUM NO. 1 TO MASTER LOAN PURCHASE AGREEMENT
This Addendum No. 1 to Master Loan Purchase Agreement (“Addendum No. 1”) is
effective as of the date of execution by Purchaser and Seller. All capitalized
terms that are used but not defined herein shall have the meanings ascribed to
such terms in the Master Loan Purchase Agreement. All terms and provisions of
this Addendum No. 1 shall be incorporated into and shall supplement the Master
Loan Purchase Agreement with respect to Loans satisfying the Credit Criteria
outlined in this Addendum No. 1. To the extent any provision of this Addendum
No. 1 conflicts with any other provision of the Master Loan Purchase Agreement,
the provision of this Addendum No. 1 shall govern.



--------------------------------------------------------------------------------



I. Defined Terms



“Loan” means an unsecured consumer loan originated by Bank and acquired by
Seller, which includes, on a whole loan basis, all right, title and interest of
Bank, as holder of both the beneficial and legal title to such loan, including
without limitation: (a) the related Loan Document Package, the related Records
and all other loan documents, files and records for such Loan; (b) all proceeds
from such loan (including without limitation any monthly payments, any
prepayments and any other proceeds); (c) all Servicing Rights with respect to
such loan; and (d) all other rights, titles, interests, benefits, proceeds,
remedies and claims in favor or for the benefit of Bank (or its successors and
assigns) arising from or relating to such loan.
“Credit Criteria” means the credit criteria and underwriting procedures of the
Bank for making unsecured consumer loans that meet the credit threshold made
publicly available by Seller, together with any modifications thereto
(including, without limitation, modifications to allow such credit policy to be
adopted by or applicable to any new Bank added after the Launch Date).
“Servicing Rights” has the meaning assigned to such term in the Servicing
Agreement.
II. Loan Documents



1.
Truth in Lending Disclosure

2.
Borrower Credit Profile Authorization

3.
Borrower Bank Account Verification

4.
Borrower Agreement

5.
Loan Agreement and Non-Negotiable Promissory Note (Note: form is included as
Exhibit A to Borrower Agreement)

6.
Applicable Privacy Notice (Note: form is included as Exhibit B to Borrower
Agreement)

7.
Terms of Use





MASTER LOAN PURCHASE AGREEMENT – Addendum No. 1 (Prime)

--------------------------------------------------------------------------------







III. Purchase Instructions



The following provisions supplement those contained in Section 2.1 of the Master
Loan Purchase Agreement with respect to Loans satisfying the Credit Criteria
outlined in this Addendum No. 1:
(a)In conjunction with the execution of this Addendum No. 1, Purchaser may
provide to Seller completed Purchase Instructions (in the form set forth as
Exhibit A to the Master Loan Purchase Agreement) regarding the characteristics
of Eligible Loans (satisfying the Credit Criteria outlined in this Addendum No.
1) it wishes to purchase. If Purchaser provides Purchase Instructions to Seller,
Purchaser shall also notify Seller in writing (via email or mail) of the Maximum
Purchase Amount. Any Maximum Purchase Amount and Purchase Instructions provided
by Purchaser to Seller shall be effective as of the date they are accepted by
Seller in writing in its sole discretion and will apply for each subsequent
calendar month during the Term of this Agreement, until canceled by either Party
or superseded by a new Maximum Purchase Amount or Purchase Instruction.
Purchaser hereby delegates to Seller the authority to make Purchase Commitments
and purchase Eligible Loans on behalf of Purchaser through the Purchaser Online
Account up to the Maximum Purchase Amount in accordance with any then-current
Purchase Instructions. Upon selection of an Eligible Loan in accordance with the
Purchase Instructions, Seller commits to offer Purchaser, and Purchaser hereby
commits to purchase such Eligible Loan; provided, however, that any Non-Offered
Loans shall be released and removed from any Purchase Commitment. All purchases
pursuant to any Purchase Instructions shall be deemed to be in Purchaser’s sole
discretion. Purchaser acknowledges that Seller makes no guaranty or warranty
that Eligible Loans meeting the characteristics set forth in the Purchase
Instructions will be available in any given month.


(b)For the avoidance of doubt, if Purchaser executes both Addendum No. 1 (Prime)
and Addendum No. 2 (Super Prime) and wishes to provide Purchase Instructions for
each set of Credit Criteria, Purchaser shall complete and deliver to Seller
separate Purchase Instructions with each Addendum.


IV. Representations, Warranties and Covenants



The following representations, warranties and covenants supplement those
contained in Section 4.2 of the Master Loan Purchase Agreement with respect to
Loans satisfying the Credit Criteria outlined in this Addendum No. 1:
i.To the extent Seller makes any material changes or modifications to the Credit
Criteria applicable to this Addendum No. 1, such changes or modifications shall
be communicated to Purchaser in the same manner and method and to the same
extent that such changes or modifications are communicated to the public.


ii.Based upon the information provided by the applicant, the Borrower under the
Purchased Loan is an individual and not a corporation, partnership, association,
or similar entity.


MASTER LOAN PURCHASE AGREEMENT – Addendum No. 1 (Prime)

--------------------------------------------------------------------------------





For purposes of this Section IV(b), a single member limited liability company or
other entity owned or operated by or passing through to an individual shall be
deemed an entity and not an individual.


iii.The Purchased Loan is not a revolving line of credit or similar credit
facility and no obligation to make any future advance to the Borrower exists or
is contemplated with respect to such Purchased Loan.


iv.As of the applicable Origination Date, the Purchased Loan is fully amortizing
with payments due monthly.


V. Termination



The following provision supplements those contained in Section 8.2(a) of the
Master Loan Purchase Agreement with respect to Loans satisfying the Credit
Criteria outlined in this Addendum No. 1:
(a)    Purchaser reserves the right to terminate this Addendum No. 1 immediately
upon written notice to Seller within five (5) Business Days of receipt of the
notice set forth in Section IV(a) of this Addendum No. 1. For the avoidance of
doubt, the Master Loan Purchase Agreement and any other outstanding Addenda
shall remain in full force and effect.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Addendum No. 1 as of
the last date written below.




PURCHASER:                    SELLER:
[_____________________]                LENDINGCLUB CORPORATION




By: ____________________________        By: ____________________________
Name:                            Name:
Title:                            Title:
Date:                            Date:






MASTER LOAN PURCHASE AGREEMENT – Addendum No. 1 (Prime)

--------------------------------------------------------------------------------






SUPER PRIME LOAN PROGRAM
ADDENDUM NO. 2 TO MASTER LOAN PURCHASE AGREEMENT
This Addendum No. 2 to Master Loan Purchase Agreement (“Addendum No. 2”) is
effective as of the date of execution by Purchaser and Seller. All capitalized
terms that are used but not defined herein shall have the meanings ascribed to
such terms in the Master Loan Purchase Agreement. All terms and provisions of
this Addendum No. 2 shall be incorporated into and shall supplement the Master
Loan Purchase Agreement with respect to Loans satisfying the Credit Criteria
outlined in this Addendum No. 2. To the extent any provision of this Addendum
No. 2 conflicts with any other provision of the Master Loan Purchase Agreement,
the provision of this Addendum No. 2 shall govern.



--------------------------------------------------------------------------------

   
I. Defined Terms



“Loan” means an unsecured consumer loan originated by Bank and acquired by
Seller, which includes, on a whole loan basis, all right, title and interest of
Bank, as holder of both the beneficial and legal title to such loan, including
without limitation: (a) the related Loan Document Package, the related Records
and all other loan documents, files and records for such Loan; (b) all proceeds
from such Loan (including without limitation any monthly payments, any
prepayments and any other proceeds); (c) all Servicing Rights with respect to
such loan; (d) all other rights, titles, interests, benefits, proceeds, remedies
and claims in favor or for the benefit of Bank (or its successors and assigns)
arising from or relating to such Loan.
“Credit Criteria” means the minimum credit criteria designated as Credit
Criteria with respect to this Addendum No. 2 and provided by Seller to Purchaser
from time to time in Seller’s sole discretion in accordance with the terms of
Section IV(a) of this Addendum No. 2. For the avoidance of doubt, “Credit
Criteria” for purposes of this Addendum No. 2 shall mean the version most
recently provided by Seller to Purchaser.
“Servicing Rights” has the meaning assigned to such term in the Servicing
Agreement.
II. Loan Documents



1.
Truth in Lending Disclosure

2.
Borrower Credit Profile Authorization

3.
Borrower Bank Account Verification

4.
Borrower Agreement

5.
Loan Agreement and Non-Negotiable Promissory Note (Note: form is included as
Exhibit A to Borrower Agreement)

6.
Applicable Privacy Notice (Note: form is included as Exhibit B to Borrower
Agreement)



MASTER LOAN PURCHASE AGREEMENT – Addendum No. 2 (Super Prime)

--------------------------------------------------------------------------------





7.
Terms of Use





III. Purchase Instructions



The following provisions supplement those contained in Section 2.1 of the Master
Loan Purchase Agreement with respect to Loans satisfying the Credit Criteria
outlined in this Addendum No. 2:
(a)In conjunction with the execution of this Addendum No. 2, Purchaser may
provide to Seller completed Purchase Instructions (in the form set forth as
Exhibit A to the Master Loan Purchase Agreement) regarding the characteristics
of Eligible Loans (satisfying the Credit Criteria outlined in this Addendum No.
2) it wishes to purchase. If Purchaser provides Purchase Instructions to Seller,
Purchaser shall also notify Seller in writing (via email or mail) of the Maximum
Purchase Amount. Any Maximum Purchase Amount and Purchase Instructions provided
by Purchaser to Seller shall be effective as of the date they are accepted by
Seller in writing in its sole discretion and will apply for each subsequent
calendar month during the Term of this Agreement, until canceled by either Party
or superseded by a new Maximum Purchase Amount or Purchase Instruction.
Purchaser hereby delegates to Seller the authority to make Purchase Commitments
and purchase Eligible Loans on behalf of Purchaser through the Purchaser Online
Account up to the Maximum Purchase Amount in accordance with any then-current
Purchase Instructions. Upon selection of an Eligible Loan in accordance with the
Purchase Instructions, Seller commits to offer Purchaser, and Purchaser hereby
commits to purchase such Eligible Loan; provided, however, that any Non-Offered
Loans shall be released and removed from any Purchase Commitment. All purchases
pursuant to any Purchase Instructions shall be deemed to be in Purchaser’s sole
discretion. Purchaser acknowledges that Seller makes no guaranty or warranty
that Eligible Loans meeting the characteristics set forth in the Purchase
Instructions will be available in any given month.


(b)For the avoidance of doubt, if Purchaser executes both Addendum No. 1 (Prime)
and Addendum No. 2 (Super Prime) and wishes to provide Purchase Instructions for
each set of Credit Criteria, Purchaser shall complete and deliver to Seller
separate Purchase Instructions with each Addendum.


IV. Representations, Warranties and Covenants



The following representations, warranties and covenants supplement those
contained in Section 4.2 of the Master Loan Purchase Agreement with respect to
Loans satisfying the Credit Criteria outlined in this Addendum No. 2:
(a)    Seller shall provide written notification to Purchaser at least ten (10)
Business Days prior to any material changes or modifications to the Credit
Criteria applicable to this Addendum No. 2. In addition to the notice required
pursuant to this Section IV(a), Seller agrees to provide or


MASTER LOAN PURCHASE AGREEMENT – Addendum No. 2 (Super Prime)

--------------------------------------------------------------------------------





otherwise make available to Purchaser a copy of the Credit Criteria then in
effect upon Purchaser’s reasonable request.


(b)    Based upon the information provided by the applicant, the Borrower of the
Purchased Loan is an individual and not a corporation, partnership, association,
or similar entity. For purposes of this Section IV(b), a single member limited
liability company or other entity owned or operated by or passing through to an
individual shall be deemed an entity and not an individual.


(c)    The Purchased Loan is not a revolving line of credit or similar credit
facility and no obligation to make any future advance to the Borrower exists or
is contemplated with respect to such Purchased Loan.


(d)    As of the applicable Origination Date, the Purchased Loan is fully
amortizing with payments due monthly.


V. Termination



The following provision supplements those contained in Section 8.2(a) of the
Master Loan Purchase Agreement with respect to Loans satisfying the Credit
Criteria outlined in this Addendum No. 2:
(a)    Purchaser reserves the right to terminate this Addendum No. 2 immediately
upon written notice to Seller within five (5) Business Days of receipt of the
notice set forth in Section IV(a) of this Addendum No. 2. For the avoidance of
doubt, the Master Loan Purchase Agreement and any other outstanding Addenda
shall remain in full force and effect.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Addendum No. 2 as of
the last date written below.




PURCHASER:                    SELLER:
[_____________________]                LENDINGCLUB CORPORATION




By: ____________________________        By: ____________________________
Name:                            Name:
Title:                            Title:
Date:                            Date:





NEAR PRIME LOAN PROGRAM
ADDENDUM NO. 3 TO MASTER LOAN PURCHASE AGREEMENT
This Addendum No. 3 to Master Loan Purchase Agreement (“Addendum No. 3”) is
effective as of the date of execution by Purchaser and Seller. All capitalized
terms that are used but not defined herein shall have the meanings ascribed to
such terms in the Master Loan Purchase Agreement. All terms and provisions of
this Addendum No. 3 shall be incorporated into and shall supplement the Master
Loan Purchase Agreement with respect to Loans satisfying the Credit Criteria
outlined in this Addendum No. 3. To the extent any provision of this Addendum
No. 3 conflicts with any other provision of the Master Loan Purchase Agreement,
the provision of this Addendum No. 3 shall govern.



--------------------------------------------------------------------------------



I. Defined Terms



“Loan” means an unsecured, consumer loan originated by Bank and acquired by
Seller, which includes, on a whole loan basis, all right, title and interest of
Bank, as holder of both the beneficial and legal title to such loan, including
without limitation: (a) the related Loan Document Package, the related Records
and all other loan documents, files and records for such Loan; (b) all proceeds
from such Loan (including without limitation any monthly payments, any
prepayments and any other proceeds); (c) all Servicing Rights with respect to
such loan; and (d) all other rights, titles, interests, benefits, proceeds,
remedies and claims in favor or for the benefit of Bank (or its successors and
assigns) arising from or relating to such Loan.
“Credit Criteria” means the minimum credit criteria for near prime Loans
designated as Credit Criteria with respect to this Addendum No. 3 and provided
by Seller to Purchaser from time to time in Seller’s sole discretion upon at
least ten (10) Business Days’ notice in accordance with the terms of Section
IV(a) of this Addendum No. 3. For the avoidance of doubt, “Credit Criteria” for
purposes of this Addendum No. 3 shall mean the version most recently provided by
Seller to Purchaser.
“Purchase Requirement” means a minimum aggregate dollar amount of applicable
Purchase Commitments (to the extent Eligible Loans are available, offered by
Seller to Purchaser, and subject to any Purchase Limitation) that Purchaser
agrees to make in a given calendar month.


“Servicing Rights” has the meaning assigned to such term in the Servicing
Agreement.


II. Loan Documents



1.
Truth in Lending Disclosure

2.
Borrower Credit Profile Authorization

3.
Borrower Bank Account Verification

4.
Borrower Agreement

5.
Loan Agreement and Non-Negotiable Promissory Note (Note: form is included as
Exhibit A to Borrower Agreement)

6.
Applicable Privacy Notice (Note: form is included as Exhibit B to Borrower
Agreement)

7.
Terms of Use



III. Purchase Requirement



The following provisions supplement those contained in Section 2.2 of the Master
Loan Purchase Agreement with respect to Loans satisfying the Credit Criteria
outlined in this Addendum No. 3:
(a)    With respect to Eligible Loans offered to Purchaser by Seller pursuant to
the Credit Criteria specifications of this Addendum No. 3, Purchaser and Seller
shall mutually agree in writing to a Purchase Requirement. At least thirty (30)
days prior to the first day of each month, or as otherwise agreed between the
Parties in writing, Seller and Purchaser will mutually agree as to the Purchase
Requirement for such month. Such Purchase Requirement will go into effect on the
first day of such month and will apply for each month going forward until Seller
and Purchaser mutually agree in writing to modify such Purchase Requirement. For
the avoidance of doubt, Seller may, but is not required to offer to Purchaser,
an amount of Eligible Loans equal to the Purchase Requirement and its offer of
no Eligible Loans or an amount of Eligible Loans that is less than the Purchase
Requirement shall not constitute a breach of this Agreement.
(b)    Purchaser agrees to make a Purchase Commitment for all Eligible Loans
offered to Purchaser by Seller pursuant to the Credit Criteria specifications
outlined in this Addendum No. 3 (other than those that become Non-Offered Loans
and to the extent Eligible Loans are available) in any given calendar month
until such time as Purchaser has made Purchase Commitments for an amount of
Eligible Loans (based upon Purchase Price) equal to the Purchase Requirement for
such month. Each Eligible Loan offered to Purchaser by Seller, in Seller’s sole
discretion, up to the Purchase Requirement will be deemed to be subject to a
Purchase Commitment upon offer. After meeting the Purchase Requirement for any
calendar month, upon the mutual agreement between Seller and Purchaser and to
the extent Eligible Loans are available, Seller may offer, additional Eligible
Loans during such month subject to the Purchase Limitation.


(c)    Seller may strive to allocate Eligible Loans among purchasers
participating in the Loan Program covered by this Addendum No. 3 in an equitable
manner so that all purchasers have an equitable opportunity to purchase Eligible
Loans pursuant to the Credit Criteria specifications outlined in this Addendum
No. 3. However, Purchaser acknowledges that Seller may, in its sole and absolute
discretion, allocate Eligible Loans to participants in the Near Prime Loan
Program in a manner that does not result in all participants having an equal
distribution of Eligible Loans, whether across grade, term or amount.


IV. Representations, Warranties and Covenants



The following representations, warranties and covenants supplement those
contained in Section 4.2 of the Master Loan Purchase Agreement with respect to
Loans satisfying the Credit Criteria outlined in this Addendum No. 3:
(a)    Seller shall provide written notification to Purchaser at least ten (10)
Business Days prior to any material changes or modifications to the Credit
Criteria applicable to this Addendum No. 3. In addition to the notice required
pursuant to this Section IV(a), Seller agrees to provide or otherwise make
available to Purchaser a copy of the Credit Criteria then in effect upon
Purchaser’s reasonable request.


(b)    Based upon the information provided by the applicant, the Borrower of the
Purchased Loan is an individual and not a corporation, partnership, association,
or similar entity. For purposes of this Section IV(b), a single member limited
liability company or other entity owned or operated by or passing through to an
individual shall be deemed an entity and not an individual.


(c)    The Purchased Loan is not a revolving line of credit or similar credit
facility and no obligation to make any future advance to the Borrower exists or
is contemplated with respect to such Purchased Loan.


(d)    As of the applicable Origination Date, the Purchased Loan is fully
amortizing with payments due monthly.


V. Termination



The following provision supplements those contained in Section 8.2(a) of the
Master Loan Purchase Agreement with respect to Loans satisfying the Credit
Criteria applicable to this Addendum No. 3:
(a)    Purchaser reserves the right to terminate this Addendum No. 3 immediately
upon written notice to Seller within five (5) Business Days of receipt of the
notice set forth in Section IV(a) of this Addendum No. 3. For the avoidance of
doubt, the Master Loan Purchase Agreement and any other outstanding Addenda
shall remain in full force and effect.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Addendum No. 3 as of
the last date written below.




PURCHASER:                    SELLER:
[_____________________]                LENDINGCLUB CORPORATION




By: ____________________________        By: ____________________________
Name:                            Name:
Title:                            Title:
Date:                            Date:








MASTER LOAN PURCHASE AGREEMENT – Addendum No. 2 (Super Prime)

--------------------------------------------------------------------------------






SMALL BUSINESS LOAN PROGRAM
ADDENDUM NO. 4 TO MASTER LOAN PURCHASE AGREEMENT
This Addendum No. 4 to Master Loan Purchase Agreement (“Addendum No. 4”) is
effective as of the date of execution by Purchaser and Seller. All capitalized
terms that are used but not defined herein shall have the meanings ascribed to
such terms in the Master Loan Purchase Agreement. All terms and provisions of
this Addendum No. 4 shall be incorporated into and shall supplement the Master
Loan Purchase Agreement with respect to Loans satisfying the Credit Criteria
outlined in this Addendum No. 4. To the extent any provision of this Addendum
No. 4 conflicts with any other provision of the Master Loan Purchase Agreement,
the provision of this Addendum No. 4 shall govern.



--------------------------------------------------------------------------------



I. Program-Specific Defined Terms



“Loan” means a business loan originated and issued by Bank to a business entity
(including a sole proprietorship) and acquired by Seller, which includes, on a
whole loan basis, all right, title and interest of Bank, as holder of both the
beneficial and legal title to such loan, including without limitation: (a) the
related Loan Document Package, the related Records and all other loan documents,
files and records for such loan; (b) all proceeds from such Loan (including
without limitation any monthly payments, any prepayments and any other proceeds)
and any related Personal Guaranty; (c) any collateral securing any of the
foregoing; (d) all Servicing Rights with respect to such loan; and (e) all other
rights, titles, interests, benefits, proceeds, remedies and claims in favor or
for the benefit of Bank (or its successors and assigns) arising from or relating
to such loan.
“Credit Criteria” means the minimum credit criteria for business Loans
designated as Credit Criteria with respect to this Addendum No. 4 and provided
by Seller to Purchaser from time to time in Seller’s sole discretion upon at
least ten (10) Business Days’ notice in accordance with the terms of Section
IV(a) of this Addendum No. 4. For the avoidance of doubt, “Credit Criteria” for
purposes of this Addendum No. 4 shall mean the version most recently provided by
Seller to Purchaser.


“Personal Guaranty” means, with respect to a Loan satisfying the Credit Criteria
outlined in this Addendum No. 4, a guaranty by an individual person of all or
any portion of the obligations under such loan, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Purchase Requirement” means a minimum aggregate dollar amount of applicable
Purchase Commitments (to the extent Eligible Loans are available, offered by
Seller to Purchaser, and subject to any Purchase Limitation) that Purchaser
agrees to make in a given calendar month.


“Servicing Rights” has the meaning assigned to such term in the Servicing
Agreement.




MASTER LOAN PURCHASE AGREEMENT – Addendum No. 4 (Small Business)

--------------------------------------------------------------------------------





II. Loan Documents



1.
Loan Agreement

2.
Non-Negotiable Promissory Note (Note: form is included as Exhibit A to Loan
Agreement)

3.
Applicable Privacy Notice (Note: form is included as Exhibit B to Loan
Agreement)

4.
Borrower Membership Agreement

5.
Terms of Use

6.
Personal Guaranty

7.
Security Agreement (if applicable)

8.
UCC Financing Statements(s) (if applicable)



III. Purchase Requirement



The following provisions supplement those contained in Section 2.2 of the Master
Loan Purchase Agreement with respect to Purchased Loans satisfying the Credit
Criteria outlined in this Addendum No. 4:
(a)    With respect to Eligible Loans offered to Purchaser by Seller pursuant to
the Credit Criteria specifications of this Addendum No. 4, Purchaser and Seller
shall mutually agree in writing to a Purchase Requirement. At least thirty (30)
days prior to the first day of each month, or as otherwise agreed between the
Parties in writing, Seller and Purchaser will mutually agree as to the Purchase
Requirement for such month. Such Purchase Requirement will go into effect on the
first day of such month and will apply for each month going forward until Seller
and Purchaser mutually agree in writing to modify such Purchase Requirement. For
the avoidance of doubt, Seller may, but is not required to offer to Purchaser,
an amount of Eligible Loans equal to the Purchase Requirement and its offer of
no Eligible Loans or an amount of Eligible Loans that is less than the Purchase
Requirement shall not constitute a breach of this Agreement.
(b)    Purchaser agrees to make a Purchase Commitment for all Eligible Loans
offered to Purchaser by Seller pursuant to the Credit Criteria specifications
outlined in this Addendum No. 4 (other than those that become Non-Offered Loans
and to the extent Eligible Loans are available) in any given calendar month
until such time as Purchaser has made Purchase Commitments for an amount of
Eligible Loans (based upon Purchase Price) equal to the Purchase Requirement for
such month. Each Eligible Loan offered to Purchaser by Seller, in Seller’s sole
discretion, up to the Purchase Requirement will be deemed to be subject to a
Purchase Commitment upon offer. After meeting the Purchase Requirement for any
calendar month, upon the mutual agreement between Seller and Purchaser and to
the extent Eligible Loans are available, Seller may offer, additional Eligible
Loans during such month subject to the Purchase Limitation.


(c)    Seller may strive to allocate Eligible Loans among purchasers
participating in the Loan Program covered by this Addendum No. 4 in an equitable
manner so that all purchasers have an equitable opportunity to purchase Eligible
Loans pursuant to the Credit Criteria specifications outlined in this Addendum
No. 4. However, Purchaser acknowledges that Seller may, in its sole and


MASTER LOAN PURCHASE AGREEMENT – Addendum No. 4 (Small Business)

--------------------------------------------------------------------------------





absolute discretion, allocate Eligible Loans to participants in the Small
Business Loan Program in a manner that does not result in all participants
having an equal distribution of Eligible Loans, whether across grade, term or
amount.


IV. Representations, Warranties and Covenants



The following representations, warranties and covenants supplement those
contained in Section 4.2 of the Master Loan Purchase Agreement with respect to
Purchased Loans satisfying the Credit Criteria outlined in this Addendum No. 4:
(a)    Seller shall provide written notification to Purchaser at least ten (10)
Business Days prior to any material changes or modifications to the Credit
Criteria applicable to this Addendum No. 4. In addition to the notice required
pursuant to this Section IV(a), Seller agrees to provide or otherwise make
available to Purchaser a copy of the Credit Criteria then in effect upon
Purchaser’s reasonable request.


(b)    The Purchased Loan is supported by a Personal Guaranty executed and
delivered by a guarantor.
(c)    The guarantor making a Personal Guaranty in respect of such Purchased
Loan has represented that he or she (1) is a U.S. citizen or permanent resident;
(2) is at least 18 years of age; and (3) has a U.S. social security number; and
to Seller’s actual knowledge, without independent investigation, no such
guarantor representation is untrue.


(d)    The applicable Borrower in respect of such Purchased Loan has represented
that it has an account at a U.S. financial institution with a routing transit
number; and to Seller’s actual knowledge, without independent investigation,
such Borrower representation is not untrue. In addition, the Borrower in respect
of such Purchased Loan has represented that it has a valid email account; and to
Seller’s actual knowledge, without independent investigation, such Borrower
representation is not untrue.


(e)    The applicable Borrower of such Purchased Loan has represented that the
proceeds of such Purchased Loan will be used only for a business, commercial, or
agricultural purpose, including, without limitation, debt
consolidation/refinance, inventory purchase, equipment purchase, working
capital, remodel, acquisition of business location, marketing, emergency
repairs, or other business purpose; and to Seller’s actual knowledge, without
independent investigation, no such Borrower or guarantor representation is
untrue.


(f)    Based upon the information provided by the applicant, the Borrower of the
Purchased Loan is a corporation, partnership, association, or similar entity,
and not an individual. For purposes of this Section IV(f), a single member
limited liability company or other entity owned or operated by or passing
through to an individual shall be deemed an entity and not an individual.




MASTER LOAN PURCHASE AGREEMENT – Addendum No. 4 (Small Business)

--------------------------------------------------------------------------------





(g)    The Purchased Loan is not a revolving line of credit or similar credit
facility and no obligation to make any future advance to the Borrower exists or
is contemplated with respect to such Purchased Loan.
(h)    As of the applicable Origination Date, the Purchased Loan is fully
amortizing with payments due monthly.


V. Termination



The following provision supplements those contained in Section 8.2(a) of the
Master Loan Purchase Agreement with respect to Purchased Loans satisfying the
Credit Criteria outlined in this Addendum No. 4:
(a)    Purchaser reserves the right to terminate this Addendum No. 4 immediately
upon written notice to Seller within five (5) Business Days of receipt of the
notice set forth in Section IV(a) of this Addendum No. 4. For the avoidance of
doubt, the Master Loan Purchase Agreement and any other outstanding Addenda
shall remain in full force and effect.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Addendum No. 4 as of
the last date written below.




PURCHASER:                    SELLER:
[_____________________]                LENDINGCLUB CORPORATION




By: ____________________________        By: ____________________________
Name:                            Name:
Title:                            Title:
Date:                            Date:









MULTI-DRAW LINE OF CREDIT LOAN PROGRAM
ADDENDUM NO. 5 TO MASTER LOAN PURCHASE AGREEMENT
This Addendum No. 5 to Master Loan Purchase Agreement (“Addendum No. 5”) is
effective as of the date of execution by Purchaser and Seller. All capitalized
terms that are used but not defined herein shall have the meanings ascribed to
such terms in the Master Loan Purchase Agreement. All terms and provisions of
this Addendum No. 5 shall be incorporated into and shall supplement the Master
Loan Purchase Agreement with respect to Loans satisfying the Credit Criteria
outlined in this Addendum No. 5. To the extent any provision of this Addendum
No. 5 conflicts with any other provision of the Master Loan Purchase Agreement,
the provision of this Addendum No. 5 shall govern.



--------------------------------------------------------------------------------



I. Program-Specific Defined Terms



“Credit Criteria” means the minimum credit criteria for Loans designated as
Credit Criteria with respect to this Addendum No. 5 and provided by Seller to
Purchaser from time to time in Seller’s sole discretion upon at least ten (10)
Business Days’ notice in accordance with the terms of Section IV(a) of this
Addendum No. 5. For the avoidance of doubt, “Credit Criteria” for purposes of
this Addendum No. 5 shall mean the version most recently provided by Seller to
Purchaser.
“Loan” means a single loan advance under a Line of Credit originated and issued
by Bank to a business entity (including a sole proprietorship) under the
Multi-Draw Line of Credit Loan Program and acquired by Seller, which includes,
on a whole loan basis, all right, title and interest of Bank, as holder of both
the beneficial and legal title to such loan, including without limitation: (a)
the related Loan Document Package, the related Records and all other loan
documents, files and records for such loan advance; (b) all proceeds from such
loan advance (including without limitation any monthly payments, any prepayments
and any other proceeds) and any related Personal Guaranty; (c) any collateral
securing any of the foregoing; (d) all Servicing Rights with respect to such
loan advance; and (e) all other rights, titles, interests, benefits, proceeds,
remedies and claims in favor or for the benefit of Bank (or its successors and
assigns) arising from or relating to such loan advance.
“Line of Credit” means each unconditionally cancellable, multi-draw revolving
line of credit offered to a Borrower pursuant to the applicable Line Agreement
(as defined in Section II of this Addendum No. 5) for purposes of the Multi-Draw
Line of Credit Loan Program.
“Multi-Draw Line of Credit Loan Program” means Seller’s program of facilitating
Loans to Borrowers that are business entities (including sole proprietorships)
and offering sale of such Loans or investment in the income associated with such
Loans to investors; provided, that each Loan offered for sale to investors under
the Multi-Draw Line of Credit Loan Program corresponds to a single “loan
advance” issued under a Borrower’s Line of Credit pursuant to the applicable
Line Agreement (as defined in Section II of this Addendum No. 5).
“Personal Guaranty” means, with respect to a Loan satisfying the Credit Criteria
outlined in this Addendum No. 5, a guaranty by an individual person of all or
any portion of the obligations under such loan, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Purchase Requirement” means a minimum aggregate dollar amount of applicable
Purchase Commitments (to the extent Eligible Loans are available, offered by
Seller to Purchaser, and subject to any Purchase Limitation) that Purchaser
agrees to make in a given calendar month.


“Servicing Rights” has the meaning assigned to such term in the Servicing
Agreement.


II. Loan Documents



1.
Line Agreement (Multi-Draw Revolving Line of Credit)

2.
Non-Negotiable Promissory Note (Note: form is included as Exhibit A to Line
Agreement)

3.
Borrower Membership Agreement

4.
Terms of Use

5.
Personal Guaranty

6.
Security Agreement (if applicable)

7.
UCC Financing Statements(s) (if applicable)



III. Purchase Requirement and Loan Program Mechanics



The following provisions supplement those contained in Section 2.2 of the Master
Loan Purchase Agreement with respect to Purchased Loans satisfying the Credit
Criteria outlined in this Addendum No. 5:
(a)    With respect to Eligible Loans offered to Purchaser by Seller pursuant to
the Credit Criteria specifications of this Addendum No. 5, Seller and Purchaser
shall mutually agree in writing to a Purchase Requirement. At least thirty (30)
days prior to the first day of each month, or as otherwise agreed between the
Parties in writing, Seller and Purchaser will mutually agree as to the Purchase
Requirement for such month. Such Purchase Requirement will go into effect on the
first day of such month and will apply for each month going forward until Seller
and Purchaser mutually agree in writing to modify such Purchase Requirement. For
the avoidance of doubt, Seller may, but is not required to offer to Purchaser,
an amount of Eligible Loans equal to the Purchase Requirement and its offer of
no Eligible Loans or an amount of Eligible Loans that is less than the Purchase
Requirement shall not constitute a breach of this Agreement.
(b)    Purchaser agrees to make a Purchase Commitment for all Eligible Loans
offered to Purchaser by Seller pursuant to the Credit Criteria specifications
outlined in this Addendum No. 5 (other than those that become Non-Offered Loans
and to the extent Eligible Loans are available) in any given calendar month
until such time as Purchaser has made Purchase Commitments for an amount of
Eligible Loans (based upon Purchase Price) equal to the Purchase Requirement for
such month. Each Eligible Loan offered to Purchaser by Seller, in Seller’s sole
discretion, up to the Purchase Requirement will be deemed to be subject to a
Purchase Commitment upon offer. After meeting the Purchase Requirement for any
calendar month, upon the mutual agreement between Seller and Purchaser and to
the extent Eligible Loans are available, Seller may offer, additional Eligible
Loans during such month subject to the Purchase Limitation.


(c)    Seller may strive to allocate Eligible Loans among purchasers
participating in the Loan Program covered by this Addendum No. 5 in an equitable
manner so that all purchasers have an equitable opportunity to purchase Eligible
Loans pursuant to the Credit Criteria specifications outlined in this Addendum
No. 5. However, Purchaser acknowledges that Seller may, in its sole and absolute
discretion, allocate Eligible Loans to participants in the Multi-Draw Line of
Credit Loan Program in a manner that does not result in all participants having
an equal distribution of Eligible Loans, whether across grade, term or amount.


(d)    Purchaser acknowledges that each Eligible Loan offered to Purchaser by
Seller pursuant to the terms of this Addendum No. 5 constitutes a single “loan
advance” made to a Borrower under such Borrower’s Line of Credit pursuant to the
applicable Line Agreement. As a result, multiple investor participants in the
Multi-Draw Line of Credit Loan Program may purchase Eligible Loans constituting
“loan advances” issued under the same Line of Credit to a given Borrower.
Purchaser further acknowledges that any payments received from a Borrower shall
be treated as a payment against the entire Line of Credit under the Line
Agreement and allocated pro rata among Purchaser and any other investors owning
Loans corresponding to “loan advances” issued under the same Line of Credit as
follows:
(i)
Billed fees; then

(ii)
Billed interest; then

(iii)
Billed principal; then

(iv)
Unbilled principal; then

(v)
Unbilled fees; then

(vi)
Unbilled interest.

For the avoidance of doubt, “pro rata” for purposes of each waterfall
calculation above shall be separately based on each payment category. By way of
example only, if Purchaser owns a Purchased Loan corresponding to a “loan
advance” issued under a Line of Credit (and at least one additional “loan
advance” has been extended to the Borrower under the Line of Credit),
Purchaser’s “pro rata” allocation of “billed interest” in waterfall scenario (i)
above with respect to that Purchased Loan would be calculated as (a) the amount
of billed interest owed to Purchaser with respect to that Purchased Loan,
divided by (b) the total amount of billed interest owed under that Line of
Credit, multiplied by (c) the lesser of (i) the total payment received less any
billed fees and (ii) the total billed interest under the Line of Credit.
Notwithstanding the foregoing, all distributions and payments owed to Purchaser
with respect to Purchased Loans shall be made by Servicer in accordance with the
terms of the Servicing Agreement.


IV. Representations, Warranties and Covenants



The following representations, warranties and covenants supplement those
contained in Section 4.2 of the Master Loan Purchase Agreement with respect to
Purchased Loans satisfying the Credit Criteria outlined in this Addendum No. 5:
(a)    Seller shall provide written notification to Purchaser at least ten (10)
Business Days prior to any material changes or modifications to the Credit
Criteria applicable to this Addendum No. 5. In addition to the notice required
pursuant to this Section IV(a), Seller agrees to provide or otherwise make
available to Purchaser a copy of the Credit Criteria then in effect upon
Purchaser’s reasonable request.


(b)    The Purchased Loan is supported by a Personal Guaranty executed and
delivered by a guarantor.
(c)    The guarantor making a Personal Guaranty in respect of such Purchased
Loan has represented that he or she (1) is a U.S. citizen or permanent resident;
(2) is at least 18 years of age; and (3) has a U.S. social security number; and
to Seller’s actual knowledge, without independent investigation, no such
guarantor representation is untrue.


(d)    The applicable Borrower in respect of such Purchased Loan has represented
that it has an account at a U.S. financial institution with a routing transit
number; and to Seller’s actual knowledge, without independent investigation,
such Borrower representation is not untrue. In addition, the Borrower in respect
of such Purchased Loan has represented that it has a valid email account; and to
Seller’s actual knowledge, without independent investigation, such Borrower
representation is not untrue.


(e)    The applicable Borrower of such Purchased Loan has represented that the
proceeds of such Purchased Loan will be used only for a business, commercial, or
agricultural purpose, including, without limitation, debt
consolidation/refinance, inventory purchase, equipment purchase, working
capital, remodel, acquisition of business location, marketing, emergency
repairs, or other business purpose; and to Seller’s actual knowledge, without
independent investigation, no such Borrower or guarantor representation is
untrue.


(f)    Based upon the information provided by the applicant, the Borrower of the
Purchased Loan is a corporation, partnership, association, or similar entity,
and not an individual. For purposes of this Section IV(f), a single member
limited liability company or other entity owned or operated by or passing
through to an individual shall be deemed an entity and not an individual.


(g)    Seller represents and warrants that each Borrower and each other holder
of a Loan under the same Line of Credit as such Purchased Loan (including Seller
and its Affiliates, if applicable) has agreed to, and Seller shall cause any
future holder of any such Loan to agree to, the same priority and sharing of
payments as set forth in Section III(d) of this Addendum No. 5.


(h)    As of the applicable Origination Date, the Purchased Loan is fully
amortizing with payments due monthly.


V. Termination



The following provision supplements those contained in Section 8.2(a) of the
Master Loan Purchase Agreement with respect to Purchased Loans satisfying the
Credit Criteria outlined in this Addendum No. 5:
(a)    Purchaser reserves the right to terminate this Addendum No. 5 immediately
upon written notice to Seller within five (5) Business Days of receipt of the
notice set forth in Section IV(a) of this Addendum No. 5. For the avoidance of
doubt, the Master Loan Purchase Agreement and any other outstanding Addenda
shall remain in full force and effect.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Addendum No. 5 as of
the last date written below.




PURCHASER:                    SELLER:
[_____________________]                LENDINGCLUB CORPORATION




By: ____________________________        By: ____________________________
Name:                            Name:
Title:                            Title:
Date:                            Date:



EXHIBIT A
PURCHASE INSTRUCTIONS


Pursuant to Section 2 of the Master Loan Purchase Agreement between Seller and
Purchaser, Purchaser provides these Purchase Instructions, which Purchase
Instructions shall supersede any and all prior Purchase Instructions.


Purchaser wishes to make Purchase Commitments for Eligible Loans across Loan
grades and terms in accordance with the following percentages with respect to
its participation in the:


¨ Prime Loan Program (Addendum No. 1)
¨ Super Prime Loan Program (Addendum No. 2)


 
GRADE:
Grade AA
(Not available in 5yr term)
Grade A
Grade B
Grade C
Grade D
Grade E
Grade F
Grade G
____%
____%
____%
____%
____%
____%
____%
____%





TERM:
         ____ % 24-Month + ____ % 36-Month + ____% 60-Month + ____% 84-Month =
100%
(AA and A product only) (AA product only)





ADDITIONAL INSTRUCTIONS (OPTIONAL):
•
__________________________________________________________

•
__________________________________________________________



PURCHASER:    ACCEPTED BY SELLER:
[_____________________]    LENDINGCLUB CORPORATION




By: ____________________________    By: ____________________________
Name:    Name:
Title:    Title:
Date:


MASTER LOAN PURCHASE AGREEMENT – Addendum No. 4 (Small Business)